Exhibit 10.2

Execution Version

PLEDGE AND SECURITY AGREEMENT

dated as of August 1, 2012 between

EACH OF THE GRANTORS PARTY HERETO

and

GOLDMAN SACHS BANK USA,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE     ARTICLE 1      DEFINITIONS; GRANT OF SECURITY   

Section 1.01.

 

General Definitions

     2   

Section 1.02.

 

Definitions; Interpretation

     9      ARTICLE 2      GRANT OF SECURITY   

Section 2.01.

 

Grant of Security

     10   

Section 2.02.

 

Certain Limited Exclusions

     11      ARTICLE 3      SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE   

Section 3.01.

 

Security for Obligations

     13   

Section 3.02.

 

Continuing Liability Under Collateral

     13      ARTICLE 4      CERTAIN PERFECTION REQUIREMENTS   

Section 4.01.

 

Delivery Requirements

     14   

Section 4.02.

 

Control Requirements

     15   

Section 4.03.

 

Intellectual Property Recording Requirements

     16   

Section 4.04.

 

Other Actions

     17   

Section 4.05.

 

Timing and Notice

     18      ARTICLE 5      REPRESENTATIONS AND WARRANTIES   

Section 5.01.

 

Grantor Information & Status

     18   

Section 5.02.

 

Collateral Identification, Special Collateral

     19   

Section 5.03.

 

Ownership Of Collateral And Absence Of Other Liens

     20   

Section 5.04.

 

Status of Security Interest

     21   

Section 5.05.

 

Goods and Receivables

     22   

Section 5.06.

 

Pledged Equity Interests, Investment Related Property

     23   

Section 5.07.

 

Intellectual Property

     23   

Section 5.08.

 

Miscellaneous

     25   

 

i



--------------------------------------------------------------------------------

    ARTICLE 6          COVENANTS AND AGREEMENTS   

Section 6.01.

 

Grantor Information and Status

     25   

Section 6.02.

 

Collateral Identification; Special Collateral

     25   

Section 6.03.

 

Ownership of Collateral and Absence of Other Liens

     26   

Section 6.04.

 

Status of Security Interest

     26   

Section 6.05.

 

Goods & Receivables

     27   

Section 6.06.

 

Pledged Equity Interests, Investment Related Property

     29   

Section 6.07.

 

Intellectual Property

     32   

Section 6.08.

 

Miscellaneous

     33      ARTICLE 7      ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES;
ADDITIONAL GRANTORS   

Section 7.01.

 

Access; Right of Inspection

     34   

Section 7.02.

 

Further Assurances

     34   

Section 7.03.

 

Additional Grantors

     35      ARTICLE 8      COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT   

Section 8.01.

 

Power of Attorney

     36   

Section 8.02.

 

No Duty On The Part Of Collateral Agent Or Secured Parties

     37   

Section 8.03.

 

Appointment Pursuant to Credit Agreement

     37      ARTICLE 9      REMEDIES   

Section 9.01.

 

Generally

     37   

Section 9.02.

 

Application of Proceeds

     39   

Section 9.03.

 

Sales on Credit

     40   

Section 9.04.

 

Investment Related Property

     40   

Section 9.05.

 

Grant of Intellectual Property License

     41   

Section 9.06.

 

Intellectual Property

     41   

Section 9.07.

 

Cash Proceeds; Deposit Accounts

     43   

 

ii



--------------------------------------------------------------------------------

ARTICLE 10 COLLATERAL AGENT ARTICLE 11 CONTINUING SECURITY INTEREST; TRANSFER OF
LOANS ARTICLE 12 STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM ARTICLE 13
MISCELLANEOUS

 

SCHEDULE 1.01A — CLOSING DATE MINORITY INVESTMENTS

SCHEDULE 5.01 — GENERAL INFORMATION

SCHEDULE 5.02 — COLLATERAL IDENTIFICATION

SCHEDULE 5.04 — FINANCING STATEMENTS

SCHEDULE 5.05 — LOCATION OF EQUIPMENT AND INVENTORY

SCHEDULE 5.06 — PLEDGED EQUITY INTERESTS

SCHEDULE 5.07 — INTELLECTUAL PROPERTY

SCHEDULE 5.08 — CONSENTS

EXHIBIT A — PLEDGE SUPPLEMENT

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT

EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT

EXHIBIT E — TRADEMARK SECURITY AGREEMENT

EXHIBIT F — COPYRIGHT SECURITY AGREEMENT

EXHIBIT G — PATENT SECURITY AGREEMENT

 

iii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT dated as of August 1, 2012 between Hologic,
Inc. (the “Borrower”) and certain domestic subsidiaries of the Borrower party
hereto from time to time, whether as an original signatory hereto or as an
Additional Grantor (as herein defined) (other than the Collateral Agent, each, a
“Grantor”), and Goldman Sachs Bank USA, as collateral agent for the Secured
Parties (as herein defined) (in such capacity as collateral agent, together with
its successors and permitted assigns, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among the Borrower,
the other Grantors party thereto, as Guarantors, the Collateral Agent, the other
Agents party thereto and the Lenders party thereto from time to time;

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into (i) one or more Hedge Agreements with one or more Lender
Counterparties and (ii) one or more Cash Management Agreements with one or more
Cash Management Providers;

WHEREAS, in consideration of the extensions of credit and other accommodations
of the Lenders, the Lender Counterparties and Cash Management Providers as set
forth in the Credit Agreement, the Hedge Agreements and the Cash Management
Agreements, respectively, each Grantor has agreed to secure such Grantor’s
obligations under the Credit Documents, the Hedge Agreements and the Cash
Management Agreements, as set forth herein; and

WHEREAS, pursuant to Sections 3.01(a) and 3.01(i)(i) of the Credit Agreement,
the Grantors are required to execute and deliver certain agreements and
documents in order to perfect the Collateral Agent’s security interest in the
Collateral on the terms set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

ARTICLE 1

DEFINITIONS; GRANT OF SECURITY

Section 1.01. General Definitions. In this Agreement, the following terms shall
have the following meanings:

“Additional Grantors” shall have the meaning assigned in Section 7.03.

“Agreement” shall mean this Pledge and Security Agreement dated as of August 1,
2012, as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, in accordance with the terms of the Credit
Agreement.

“Borrower” shall have the meaning set forth in the preamble.

“Cash Proceeds” shall have the meaning assigned in Section 9.07.

“Collateral” shall have the meaning assigned in Section 2.01.

“Collateral Account” shall mean any account established by the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter- of-Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and

 

2



--------------------------------------------------------------------------------

National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Copyright or otherwise providing for a covenant not to sue (whether such Grantor
is licensee or licensor thereunder) including, without limitation, each
agreement required to be listed in Schedule 5.02(II) under the heading
“Copyright Licenses” (as such schedule may be amended or supplemented from time
to time).

“Copyright Security Agreement” shall mean a Copyright Security Agreement
substantially in the form of Exhibit F.

“Copyrights” shall mean all United States and foreign copyrights (including
Community designs), including but not limited to copyrights in software and all
rights in and to databases, and all Mask Works (as defined under 17 U.S.C. 901
of the U.S. Copyright Act), whether registered or unregistered and whether or
not the underlying works of authorship have been published, moral rights,
reversionary interests, termination rights, and, with respect to any and all of
the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications required to be listed in
Schedule 5.02(II) under the heading “Copyrights” (as such schedule may be
amended or supplemented from time to time), (ii) all extensions and renewals
thereof, (iii) the right to sue or otherwise recover for past, present and
future infringements or other violations thereof thereof, and (iv) all Proceeds
of the foregoing, including, without limitation, licenses, fees, royalties,
income, payments, claims, damages and proceeds of suit now or hereafter due
and/or payable with respect thereto, and (v) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Equity Interest” shall have the meaning set forth for such term in the Credit
Agreement.

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.02 hereof but only to the extent, and
for so long as, so excluded thereunder.

“Excluded Foreign Equity Interests” shall mean the capital stock of and/or any
other Equity Interests in any Foreign Subsidiary that is not a First-Tier
Foreign Subsidiary.

 

3



--------------------------------------------------------------------------------

“Foreign Intellectual Property” shall mean any Collateral (whether now owned or
existing or hereafter acquired, created, developed or arising) consisting of
foreign, international, or multi-national issued/registered Patents, registered
Trademarks, registered Copyrights, or any applications for the foregoing.

“Grantors” shall have the meaning set forth in the preamble.

“Indemnitee” shall mean the Collateral Agent, and its and its Affiliates’
officers, partners, directors, trustees, employees, agents.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee thereof
or an additional insured thereon) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the laws of the United States (or of any state or political subdivision
thereof) or of any Foreign Jurisdiction or otherwise, including without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets, and the
Trade Secret Licenses, and the right to sue or otherwise recover for past,
present and future infringement, dilution, misappropriation or other violation
or impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income, payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, Patent Licenses, Trademark Licenses and Trade Secret Licenses.

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

“Material Intellectual Property” shall mean any item of Intellectual Property
included in the Collateral which is material to the business of the Grantors,
taken as a whole, or is otherwise of material value to the Grantors, taken as a
whole.

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).

 

4



--------------------------------------------------------------------------------

“Patent Licenses” shall mean all agreements, licenses and covenants (whether or
not in writing) providing for the granting of any right in or to any Patent or
otherwise providing for a covenant not to sue (whether such Grantor is licensee
or licensor thereunder), including, without limitation, each agreement required
to be listed in Schedule 5.02(II) under the heading “Patent Licenses” (as such
schedule may be amended or supplemented from time to time).

“Patent Security Agreement” shall mean a Patent Security Agreement substantially
in the form of Exhibit G.

“Patents” shall mean all United States and foreign patents and certificates of
invention, inventions or similar industrial property rights, and applications
for any of the foregoing, including, but not limited to: (i) each patent and
patent application required to be listed in Schedule 5.02(II) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all improvements thereto, (iv) the
right to sue or otherwise recover for past, present and future infringements or
other violations thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described on Schedule 5.02(I) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments, if any, evidencing
such any of the foregoing, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose Equity Interests
are included as Pledged Equity Interests provided that, for the avoidance of
doubt, the Pledged Equity Interests shall not include any Excluded Asset.

“Pledged LLC Interests” shall mean, other than any Excluded Asset, all interests
in any limited liability company and each series thereof owned by any Grantor,
including, without limitation, all limited liability company interests listed on
Schedule 5.02(I) under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,

 

5



--------------------------------------------------------------------------------

representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights as a member of the related
limited liability company that constitutes “Collateral” hereunder.

“Pledged Partnership Interests” shall mean, other than any Excluded Asset, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership owned by any Grantor, including, without
limitation, all partnership interests listed on Schedule 5.02(I) under the
heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and all rights as a
partner of the related partnership that constitutes “Collateral” hereunder.

“Pledged Stock” shall mean, other than any Excluded Asset, all shares of capital
stock owned by any Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.02(I) under the heading “Pledged Stock” (as such
schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares that
constitutes “Collateral” hereunder.

“Pledge Supplement” shall mean an agreement substantially in the form of Exhibit
A hereto.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

6



--------------------------------------------------------------------------------

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

“Secured Obligations” shall have the meaning assigned in Section 3.01.

“Secured Parties” shall mean the Agents, Lenders, the Issuing Bank, the Lender
Counterparties and the Cash Management Providers and shall include, without
limitation, all former Agents, Lenders, Lender Counterparties and Cash
Management Providers to the extent that any Obligations owing to such Persons
were incurred while such Persons were Agents, Lenders, Lender Counterparties or
Cash Management Providers and such Obligations have not been paid or satisfied
in full.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Specified Closing Date Minority Investments” shall mean the Grantors’ Equity
Interests set forth in Schedule 1.01A or Equity Interests received in exchange
therefor or on account thereof.

“Specified Equipment and Inventory” shall mean, at any time, any (A) Equipment
and/or Inventory which is installed or otherwise located at a physician’s
office, hospital, medical clinic, laboratory or other third party location
pursuant to a Customer Usage Agreement, System Loan and Product Purchase
Agreement, use agreements, conditional sales agreements, leases and other
similar contracts entered into by a Grantor with end users or other third
parties that directly or indirectly contract with end users and which the
Grantors, in their

 

7



--------------------------------------------------------------------------------

discretion, determine are a necessary or desirable means of generating revenue
from such Equipment or Inventory, including through the diagnostic processes
related thereto, including, but not limited to, (i) diagnostic Equipment or
Inventory, such as Thin Prep PAP Processors, Tigres, Panther, ETS (Direct Tube
Sampling Instruments) and mammography and osteoporosis Equipment and Inventory,
(ii) surgical Equipment or Inventory, such as NovaSure and MyoSure controller
and (iii) molecular Equipment or Inventory; (B) any Equipment and/or Inventory
which is stored with FedEx Supply Chain Systems, Inc. or any of its Affiliates
or located at a warehouse, distribution center, or other location owned by FedEx
Supply Chain Systems, Inc., North American, Crane, Certified Van Service of CT
or their Affiliates or in which Fedex Supply Chain Systems, Inc., North
American, Crane, Certified Van Service of CT or their Affiliates stores such
Equipment and/or Inventory; and (C) any Equipment and/or Inventory consisting of
molds, plastics and assembly manufacturing equipment in the possession of any
third party manufacturer.

“Specified Post Closing Minority Investments” means any Equity Interest acquired
by any Grantor in any Person (other than a Subsidiary) after the Closing Date
that, together with all other Specified Post Closing Minority Investments, has
an aggregate book value of less than $30,000,000 or Equity Interests received in
exchange therefor or on account thereof.

“Specified Minority Investments” means, collectively, the Specified Closing Date
Minority Investments and Specified Post Closing Minority Investments.

“Trademark Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Trademark or otherwise providing for a covenant not to sue or permitting
co-existence (whether such Grantor is licensee or licensor thereunder),
including, without limitation, each agreement required to be listed in Schedule
5.02(II) under the heading “Trademark Licenses” (as such schedule may be amended
or supplemented from time to time).

“Trademark Security Agreement” shall mean a Trademark Security Agreement
substantially in the form of Exhibit E.

“Trademarks” shall mean all United States and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications required to be
listed in Schedule 5.02(II) under the heading “Trademarks” (as such schedule may
be amended or supplemented from time to time), (ii) all extensions or renewals
of any of the foregoing, (iii) all of the goodwill of the business connected
with the

 

8



--------------------------------------------------------------------------------

use of and symbolized by any of the foregoing, (iv) the right to sue or
otherwise recover for past, present and future infringement, dilution or other
violation of any of the foregoing or for any injury to the related goodwill,
(v) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

“Trade Secret Licenses” shall mean any and all agreements (whether or not in
writing) providing for the granting of any right in or to Trade Secrets (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.02(II) under the heading
“Trade Secret Licenses” (as such schedule may be amended or supplemented from
time to time).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue or otherwise recover for
past, present and future misappropriation or other violation thereof, (ii) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and (iii) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” shall mean the United States of America.

Section 1.02. Definitions; Interpretation. (a) In this Agreement, the following
capitalized terms shall have the meaning given to them in the UCC (and, if
defined in more than one Article of the UCC, shall have the meaning given in
Article 9 thereof): Account, Account Debtor, As-Extracted Collateral, Bank,
Certificated Security, Chattel Paper, Commercial Tort Claims, Commodity Account,
Commodity Contract, Commodity Intermediary, Consignee, Consignment, Consignor,
Deposit Account, Document, Entitlement Order, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivable,

 

9



--------------------------------------------------------------------------------

Instrument, Inventory, Letter-of-Credit Right, Manufactured Home, Money, Payment
Intangible, Proceeds, Record, Securities Account, Securities Intermediary,
Security Certificate, Security Entitlement, Supporting Obligations, Tangible
Chattel Paper and Uncertificated Security.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. The incorporation by reference of terms defined
in the Credit Agreement shall survive any termination of the Credit Agreement
until this Agreement is terminated as provided in Article 11 hereof. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including,” when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

ARTICLE 2

GRANT OF SECURITY

Section 2.01. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under all personal property of such Grantor including, but not limited to the
following, in each case whether now owned or hereafter existing, in which any
Grantor now has or hereafter acquires an interest, creates or develops or
otherwise arising and wherever the same may be located (all of which, other than
to the extent constituting Excluded Assets, being hereinafter collectively
referred to as the “Collateral”):

(a) Accounts;

(b) Chattel Paper;

 

10



--------------------------------------------------------------------------------

(c) Documents;

(d) General Intangibles;

(e) Goods (including, without limitation, Inventory and Equipment);

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property (including, without limitation, Deposit
Accounts);

(j) Letter-of-Credit Rights;

(k) Money;

(l) Receivables and Receivable Records;

(m) Commercial Tort Claims now or hereafter described on Schedule 5.02;

(n) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

Section 2.02. Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.01 hereof attach to (a) any lease, license, contract or
agreement to which any Grantor is a party, or any of its rights or interests
thereunder, if and to the extent that a security interest (x) is prohibited by
or would be in violation of (i) any law, rule or regulation applicable to such
Grantor, or (ii) a term, provision or condition of any such lease, license,
contract or agreement (unless such law, rule, regulation, term, provision or
condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity) or (y) would result in a breach, default or other violation of any term,
provision or condition of any such lease, license, contract or agreement after
giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or

 

11



--------------------------------------------------------------------------------

provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, however, that the
Collateral shall include (and such security interest shall attach) immediately
at such time as the contractual or legal prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified in subclause (i) or (ii) of clause (a) of this Section 2.02; provided
further that the exclusions referred to in clause (a) of this Section 2.02 shall
not include any Proceeds of any such lease, license, contract or agreement;
(b) any of the outstanding capital stock of or other Equity Interest in a
(I) First-Tier Foreign Subsidiary in excess of 65% of the voting power of all
classes of capital stock of such First-Tier Foreign Subsidiary entitled to vote;
provided that immediately upon the amendment of the Internal Revenue Code to
allow the pledge of a greater percentage of the voting power of capital stock in
a First-Tier Foreign Subsidiary without adverse tax consequences, the Collateral
shall include, and the security interest granted by each Grantor shall attach
to, such greater percentage of capital stock of each First-Tier Foreign
Subsidiary and (II) “security corporation” under Massachusetts General Laws
(“M.G.L.”) chapter 63, § 38B, but only to the extent that the pledge of such
capital stock or other Equity Interest would result in such entity ceasing to
qualify as a “security corporation” under M.G.L. chapter 63, § 38B; (c) any
Excluded Foreign Equity Interests; (d) any “intent-to-use” application for
trademark or service mark registration filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. §1051, prior to the filing under Section 1(c) or
Section 1(d) of the Lanham Act of a “Statement of Use” or an “Amendment to
Allege Use” with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
prior to such filing would impair the validity or enforceability of any
registration that issues from such intent-to-use trademark or service mark
application under applicable federal law; (e) motor vehicles and other Goods
covered by a certificate of title the perfection of a security interest in which
is excluded from the Uniform Commercial Code in the relevant jurisdiction;
(f) Foreign Intellectual Property; (g) Margin Stock or Equity Interests in any
Person (other than wholly owned Subsidiaries of the Borrower) if and to the
extent that a security interest (x) is prohibited by or would be in violation of
any term, provision or condition of such Person’s organizational or joint
venture documents (unless such term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity) or (y) would result
in a breach, default

 

12



--------------------------------------------------------------------------------

or other violation of any term, provision or condition of such documents after
giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity;
provided, however, that the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual prohibition shall no
longer be applicable and to the extent severable, shall attach immediately to
any portion of such Equity Interests not subject to the prohibitions specified
in this clause 2.02(g) or (h) any property and/or assets of Grantors (other than
(i) Intellectual Property, (ii) Pledged Equity Interests, (iii) intercompany
loans and (iv) the Proceeds of any Collateral) located outside of the United
States, provided that the aggregate value of such property and assets does not
exceed $75,000,000 at any time.

ARTICLE 3

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

Section 3.01. Security for Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all the Obligations (the “Secured
Obligations”).

Section 3.02. Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (a) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Agent or any other Secured Party,
(b) each Grantor shall remain liable under each of the agreements included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership

 

13



--------------------------------------------------------------------------------

Interests or Pledged LLC Interests and (c) the exercise by the Collateral Agent
of any of its rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral.

ARTICLE 4

CERTAIN PERFECTION REQUIREMENTS

Section 4.01. Delivery Requirements. (a) With respect to any Certificated
Securities included in the Collateral, each Grantor shall deliver to the
Collateral Agent the Security Certificates evidencing such Certificated
Securities duly indorsed by an effective indorsement (within the meaning of
Section 8-107 of the UCC), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to the Collateral Agent or in blank. In addition, each Grantor shall cause
any certificates evidencing any Pledged Equity Interests included in the
Collateral, including, without limitation, any Pledged Partnership Interests
included in the Collateral or Pledged LLC Interests included in the Collateral,
to be similarly delivered to the Collateral Agent regardless of whether such
Pledged Equity Interests constitute Certificated Securities. Notwithstanding the
foregoing, the delivery requirements set forth in this Section 4.01(a) shall be
subject to the delivery periods set forth in Section 4.05 and shall not apply to
any certificates evidencing Equity Interests or equity investments valued at
less than $500,000 individually, except to the extent the aggregate value of
such Equity Interests and equity investments exceeds $2,500,000 (in which case
the delivery requirements under this Section 4.01(a) shall apply to the
certificates evidencing all such Equity Interests and equity investments in
excess of such aggregate threshold); provided that (x) such exception shall not
apply to any certificates evidencing the Equity Interests or equity investments
in the Borrower’s Subsidiaries and (y) the requirements of this Section 4.01(a)
shall not apply to Specified Minority Investments.

(b) With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver, within the delivery periods set forth in
Section 4.05, to the Collateral Agent all such Instruments or Tangible Chattel
Paper to the Collateral Agent duly indorsed in blank; provided, however, that
such delivery requirement shall not apply to (i) any Instruments or Tangible
Chattel Paper having a face amount of less than $5,000,000 individually, except
to the extent the aggregate outstanding face amount of such Instruments and
Tangible Chattel Paper exceeds $15,000,000 (in which case the delivery
requirements under this Section 4.01(b) shall apply to all such Instruments and
Tangible Chattel Paper in excess of such aggregate threshold) or (ii) any
Tangible Chattel Paper relating to or in respect of any Specified Equipment and
Inventory.

 

14



--------------------------------------------------------------------------------

Section 4.02. Control Requirements. (a) With respect to any Deposit Accounts,
Securities Accounts, Security Entitlements, Commodity Accounts and Commodity
Contracts included in the Collateral, each Grantor shall ensure that the
Collateral Agent has Control thereof within the compliance period set forth in
Section 4.05; provided, however, that such Control requirement shall not apply
to any (i) Deposit Accounts with a value of less than, or having funds or other
assets credited thereto with a value of less than, $1,000,000 individually,
Deposit Accounts specifically and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of a
Grantor’s employees, and Deposit Accounts specifically and exclusively used for
cash collateral to secure letters of credit permitted under the Credit Agreement
(other than Letters of Credit thereunder) and (ii) Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts with a value of less
than, or having funds or other assets credited thereto with a value of less
than, $1,000,000 individually. With respect to any Securities Accounts or
Securities Entitlements that the applicable Grantor is required to ensure that
the Collateral Agent has Control thereof pursuant to the first sentence of this
Section 4.02(a), such Control shall be accomplished by such Grantor causing the
Securities Intermediary maintaining such Securities Account or Security
Entitlement to enter into an agreement substantially in the form of Exhibit C
hereto (or such other agreement in form and substance reasonably satisfactory to
the Collateral Agent) pursuant to which the Securities Intermediary shall agree
to comply with the Collateral Agent’s Entitlement Orders without further consent
by such Grantor. With respect to any Deposit Account that the applicable Grantor
is required to ensure that the Collateral Agent has Control thereof pursuant to
the first sentence of this Section 4.02(a), such Grantor shall cause the
depositary institution maintaining such account to enter into an agreement
substantially in the form of Exhibit D hereto (or such other agreement in form
and substance reasonably satisfactory to the Collateral Agent), pursuant to
which such depository institution shall agree to comply with the Collateral
Agent’s instructions with respect to disposition of funds in the Deposit Account
without further consent by such Grantor. With respect to any Commodity Accounts
or Commodity Contracts that the applicable Grantor is required to ensure that
the Collateral Agent has Control thereof pursuant to the first sentence of this
Section 4.02(a), such Grantor shall cause Control in favor of the Collateral
Agent in a manner reasonably acceptable to the Collateral Agent.

 

15



--------------------------------------------------------------------------------

(b) With respect to any Uncertificated Security included in the Collateral
(other than any Uncertificated Securities constituting (x) Collateral credited
to a Securities Account and (y) Specified Minority Investments), each Grantor
shall cause, within the compliance period set forth in Section 4.05, the issuer
of such Uncertificated Security to either (i) register the Collateral Agent as
the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement substantially in the form of Exhibit B hereto (or such
other agreement in form and substance reasonably satisfactory to the Collateral
Agent), pursuant to which such issuer agrees to comply with the Collateral
Agent’s instructions with respect to such Uncertificated Security without
further consent by such Grantor.

(c) With respect to any Letter-of-Credit Rights included in the Collateral
(other than any Letter-of-Credit Rights constituting a Supporting Obligation for
a Receivable in which the Collateral Agent has a valid and perfected security
interest) with a value in excess of $7,500,000 individually, each Grantor shall
ensure, within the compliance period set forth in Section 4.05, that Collateral
Agent has Control thereof by obtaining the written consent of each issuer of
each related letter of credit to the assignment of the proceeds of such letter
of credit to the Collateral Agent.

(d) With respect to any Electronic Chattel Paper or “transferable record” (as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) included in the
Collateral, each Grantor shall ensure, within the compliance period set forth in
Section 4.05, that the Collateral Agent has Control thereof; provided, however,
that such Control requirement shall not apply to (i) any Electronic Chattel
Paper or transferable record having a face amount of less than $5,000,000
individually, except to the extent that the aggregate outstanding face amount of
such Electronic Chattel Paper exceeds $15,000,000 (in which case, such Control
requirement under this Section 4.02(d) shall apply to all Electronic Chattel
Paper in excess of such aggregate amount) or (ii) any Electronic Chattel Paper
or transferable record relating to or in respect of any Specified Equipment and
Inventory; provided that each Grantor covenants and agrees not to permit any
other Person to have Control of any such Electronic Chattel Paper or
transferable record.

Section 4.03. Intellectual Property Recording Requirements. (a) In the case of
any Collateral (whether now owned or existing or hereafter acquired, created,
developed or arising) consisting of Patents issued in the United States or
pending Patent applications filed in the United States, each Grantor shall
execute and deliver, within the compliance period set forth in Section 4.05, to
the Collateral Agent a Patent Security Agreement in substantially the form of
Exhibit G hereto (or a supplement thereto) covering all such Patents in
appropriate form for recordation with the United States Patent and Trademark
Office with respect to the security interest of the Collateral Agent.

 

16



--------------------------------------------------------------------------------

(b) In the case of any Collateral (whether now owned or existing or hereafter
acquired, created, developed or arising) consisting of Trademarks registered in
the United States or pending Trademark applications filed in the United States,
each Grantor shall execute and deliver, within the compliance period set forth
in Section 4.05, to the Collateral Agent a Trademark Security Agreement in
substantially the form of Exhibit E hereto (or a supplement thereto) covering
all such Trademarks, in appropriate form for recordation with the United States
Patent and Trademark Office with respect to the security interest of the
Collateral Agent.

(c) In the case of any Collateral (whether now owned or existing or hereafter
acquired, created, developed or arising) consisting of Copyrights registered in
the United States or pending Copyright applications filed in the United States,
or consisting of exclusive Copyright Licenses that constitute Material
Intellectual Property in respect of Copyrights registered in the United States
for which any Grantor is the licensee, the Grantor shall execute and deliver,
within the compliance period set forth in Section 4.05, to the Collateral Agent
a Copyright Security Agreement in substantially the form of Exhibit F hereto (or
a supplement thereto) covering all such Copyright and exclusive Copyright
Licenses, in appropriate form for recordation with the United States Copyright
Office with respect to the security interest of the Collateral Agent.

Section 4.04. Other Actions. With respect to any Pledged Partnership Interests
and Pledged LLC Interests included in the Collateral (other than any Specified
Minority Investment), if the Grantors own less than 100% of the Equity Interests
in any issuer of such Pledged Partnership Interests or Pledged LLC Interests
constituting Collateral, the Grantors shall, within the compliance period set
forth in Section 4.05, use their commercially reasonable efforts to obtain the
consent of each other holder of partnership interest or limited liability
company interests in such issuer to the security interest of the Collateral
Agent hereunder and following an Event of Default, the transfer of such Pledged
Partnership Interests and Pledged LLC Interests constituting Collateral to the
Collateral Agent or its designee, and to the substitution of the Collateral
Agent or its designee as a partner or member with all the rights and powers
related thereto. Each Grantor consents to the grant by each other Grantor of a
Lien in all Investment Related Property constituting Collateral to the
Collateral Agent and without limiting the generality of the foregoing consents
to the transfer of any Pledged Partnership Interest and any Pledged LLC Interest
constituting Collateral to the Collateral Agent or its designee following an
Event of Default for the purposes of enabling the Collateral Agent to exercise
rights and remedies under the Credit Agreement and Article 9 hereof and to the
substitution of the

 

17



--------------------------------------------------------------------------------

Collateral Agent or its designee as a partner in any partnership or as a member
in any limited liability company with all the rights and powers related thereto.

Section 4.05. Timing and Notice. Notwithstanding any provisions set forth
herein, with respect to any Collateral in existence on the Closing Date, each
Grantor shall comply with the requirements of Article 4 on the Closing Date,
subject to the last paragraph of Section 3.01(i) of the Credit Agreement and
Section 5.12(c) of the Credit Agreement, and with respect to any Collateral
hereafter owned or acquired, created, developed or arising such Grantor shall
(i) for the avoidance of doubt, comply with the requirements of Sections 5.10
and 5.11 of the Credit Agreement as applicable, and (ii) comply with the
requirements of Article 4 and/or Sections 6.02(a), 6.02(b) and 6.05(b) hereof,
as applicable, (x) with respect to (1) Material Intellectual Property and
(2) Collateral (other than Intellectual Property) valued, in the aggregate with
all other Collateral (other than Intellectual Property) acquired, created,
developed or arising in the same Fiscal Quarter, in excess of the greater of
(1) $50,000,000 and (2) 0.5% of Total Assets, within 45 days after such
Collateral is acquired, created, developed or otherwise arises and (y) with
respect to all other Collateral, within the later of (I) 45 days after such
Collateral is acquired, created, developed or otherwise arises and (II) 15 days
after the end of such Fiscal Quarter in which such Collateral is acquired,
created, developed or otherwise arises; provided that the Collateral Agent may
grant an extension therefor if the applicable Grantor in respect thereof is
using commercially reasonable efforts to comply with such requirements.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants, on the Closing Date and on each
Credit Date, that the following statements are true and correct in all material
respects as of such date other than to the extent such representation or
warranty specifically relate to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date), in each case, subject to Sections 4.05:

Section 5.01. Grantor Information & Status. (a) As of the Closing Date, Schedule
5.01(A) and (B) sets forth under the appropriate headings: (1) the full legal
name of such Grantor, (2) all trade names or other names under which such
Grantor (currently) commonly conducts business, (3) the type of organization of
such Grantor, (4) the jurisdiction of organization of such Grantor, (5) its

 

18



--------------------------------------------------------------------------------

organizational identification number, if any, and (6) the jurisdiction where the
chief executive office or its sole place of business (or the principal residence
if such Grantor is a natural person) is located.

(b) Except as provided on Schedule 5.01(C), as of the Closing Date, it has not
changed its name, jurisdiction of organization, chief executive office or sole
place of business (or principal residence if such Grantor is a natural person)
or its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) and has not commonly done business under any other
name, in each case, within the past five (5) years.

(c) It has not within the last five (5) years become bound (whether as a result
of merger or otherwise) as debtor under a security agreement entered into by
another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 5.01(D) hereof (as such schedule may be
amended or supplemented from time to time).

(d) As of the Closing Date, such Grantor has been duly organized and is validly
existing as an entity of the type as set forth opposite such Grantor’s name on
Schedule 5.01(A) solely under the laws of the jurisdiction as set forth opposite
such Grantor’s name on Schedule 5.01(A) and, except as permitted by the Credit
Agreement, remains duly existing as such. Except as permitted by the Credit
Agreement, such Grantor has not filed any certificates of dissolution or
liquidation, any certificates of domestication, transfer or continuance in any
other jurisdiction.

(e) No Grantor is a “transmitting utility” (as defined in Section 9-102(a)(80)
of the UCC).

Section 5.02. Collateral Identification, Special Collateral.

(a) On the Closing Date, Schedule 5.02 sets forth under the appropriate headings
all of such Grantor’s: (1) Pledged Equity Interests constituting Collateral,
other than any Pledged Equity Interests valued at less than $100,000
individually, except to the extent that the aggregate value of such Pledged
Equity Interests exceeds $500,000, provided that such exception shall not apply
to any Pledged Equity Interests evidencing the Equity Interests in the
Borrower’s Subsidiaries, (2) Pledged Debt other than any Pledged Debt having a
face amount of less than $5,000,000 individually, except to the extent that the
aggregate face amount of such Pledged Debt exceeds $15,000,000, (3) Securities
Accounts, Security Entitlements, Commodity Accounts and Commodity Contracts
other than any Securities Accounts, Security Entitlements, Commodity Accounts
and Commodity Contracts having a value of less than, or having funds or other
assets credited thereto with a value of less than, $1,000,000 individually,
(4) Deposit Accounts other than any Deposit Accounts holding less than
$1,000,000 individually, (5) United States registrations and issuances of and
applications for Patents, Trademarks, and Copyrights owned by such Grantor
constituting

 

19



--------------------------------------------------------------------------------

Material Intellectual Property, (6) Patent Licenses, Trademark Licenses, Trade
Secret Licenses and Copyright Licenses constituting Material Intellectual
Property other than employment related agreements or consulting agreements with
individuals to the extent that such agreements can be characterized as Patent
Licenses, Trademark Licenses, Trade Secret Licenses and/or Copyright Licenses,
(7) Commercial Tort Claims other than any Commercial Tort Claims having a value
of less than $5,000,000 individually, except to the extent that the aggregate
value of such Commercial Tort Claims exceeds $15,000,000, (8) Letter-of-Credit
Rights for letters of credit other than any individual Letters of Credit Rights
worth less than $2,000,000, (9) the name and address of any warehouseman, bailee
or other third party in possession of any Inventory, Equipment and other
tangible personal property other than (A) Specified Equipment and Inventory,
(B) other Equipment, Inventory and other tangible personal property with
salesmen, servicemen, customers or such items in transit, under repair or with
assemblers, (C) any other Inventory, Equipment and other tangible personal
property at one location having a value less than $5,000,000 individually,
except to the extent the aggregate value of such Inventory, Equipment or other
tangible person property exceeds $15,000,000 or (D) listed on Schedule 5.05 and
(10) Material Contracts.

(b) None of the Collateral in excess of $2,500,000 individually or $7,500,000 in
the aggregate constitutes, or is the Proceeds of, (1) Farm Products,
(2) As-Extracted Collateral, (3) Manufactured Homes, (4) Health-Care-Insurance
Receivables; (5) timber to be cut, or (6) aircraft, aircraft engines,
satellites, ships or railroad rolling stock.

(c) All information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects, subject to the
thresholds, exclusions and limitations set forth in this Agreement or the
Collateral Questionnaire, as applicable.

Section 5.03. Ownership Of Collateral And Absence Of Other Liens. (a) Other than
as provided herein and in the Credit Agreement, it owns the Collateral purported
to be owned by it or otherwise has the rights it purports to have in each item
of Collateral and, as to all Collateral whether now existing or hereafter
acquired, developed or created (including by way of lease or license), will
continue to own or have such rights in each item of the Collateral, in each case
free and clear of any and all Liens, rights or claims of all other Persons,
including, without limitation, liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person other than any Permitted Liens, in each
case, except if the failure to own or have

 

20



--------------------------------------------------------------------------------

rights in such Collateral or if the rights or claims of other Persons in the
Collateral would not reasonably be expected to have a Material Adverse Effect.

(b) Other than any financing statements filed in favor of the Collateral Agent,
no effective financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office except for (x) financing statements for
which duly authorized proper termination statements have been delivered to the
Collateral Agent for filing and (y) financing statements, fixture filings or
instruments similar in effect filed in connection with Permitted Liens. Other
than the Collateral Agent and any automatic control in favor of a Bank,
Securities Intermediary or Commodity Intermediary maintaining a Deposit Account,
Securities Account or Commodity Contract, no Person is in Control of any
Collateral other than in connection with Permitted Liens.

Section 5.04. Status of Security Interest. (a) Upon the filing of any financing
statement naming such Grantor as “debtor” and the Collateral Agent as “secured
party” and describing the Collateral in the filing offices set forth opposite
such Grantor’s name on Schedule 5.04 hereof (as such schedule may be amended or
supplemented from time to time), the security interest of the Collateral Agent
in all Collateral that can be perfected by the filing of a financing statement
under the Uniform Commercial Code as in effect in the applicable jurisdiction
will constitute valid, perfected, First Priority Liens with respect to such
Collateral under the law of such jurisdiction (to the extent applicable
thereto). Each agreement purporting to give the Collateral Agent Control over
any Collateral is effective to establish the Collateral Agent’s Control of the
Collateral subject thereto.

(b) To the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation in the applicable intellectual
property registries in the United States (including but not limited to the
United States Patent and Trademark Office and the United States Copyright
Office) of the security interests granted hereunder in all Collateral consisting
of Patents registered or issued in the United States (and all applications
therefor), Trademarks registered or issued in the United States (and all
applications therefor), Copyrights registered in the United States (and all
applications therefor) and exclusive Copyright Licenses (with respect to
Copyrights registered in the United States), the security interests granted to
the Collateral Agent hereunder in such Collateral listed therein shall
constitute valid, perfected, First Priority Liens in Grantor’s interest therein.

(c) Except (x) as set forth in the Credit Agreement and (y) with respect to the
Specified Minority Investments, no authorization, consent, approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other Person is required for either the pledge or grant
by

 

21



--------------------------------------------------------------------------------

any Grantor of the Liens in the Collateral purported to be created in favor of
the Collateral Agent hereunder, except (A) for the filings contemplated by
clauses (a) and (b) of Section 5.04 above, (B) as may be required, in connection
with the disposition of any Investment Related Property, by laws generally
affecting the offering and sale of Securities and (C) for such consents
previously obtained.

(d) Such Grantor is in compliance with its obligations under Article 4 hereof.

Section 5.05. Goods and Receivables. (a) Each Receivable (i) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) is and will
be enforceable in accordance with its terms, (iii) is not and will not be
subject to any credits, rights of recoupment, setoffs, defenses, taxes,
counterclaims (except with respect to refunds, returns and allowances in the
ordinary course of business with respect to damaged merchandise or ordinary
course intercompany note payment mechanics) and (iv) is and will be in
compliance with all applicable laws, whether federal, state, local or foreign,
unless failure to comply with clauses (i), (ii), (iii) and/or (iv) of this
Section 5.05(a) would not have a Material Adverse Effect.

(b) Except as otherwise identified on Schedule 5.05 hereto, as of the Closing
Date, (i) the aggregate amount of all Receivables constituting Collateral owed
by or due from the federal government of the United States, or any agency or
instrumentality thereof, collectively, does not exceed $150,000,000; and
(ii) the aggregate amount of all Receivables constituting Collateral owed by or
due from the governments of states or municipalities of the United States,
collectively, does not exceed $75,000,000.

(c) Any Goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, and the rules and regulations
promulgated thereunder, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

(d) Other than any (i) Inventory or Equipment in transit, being repaired or in
the possession or control of any warehouseman, bailee, repairman, serviceman,
salesman, customer, assembler or other third party, (ii) Specified Equipment and
Inventory and (iii) any other Inventory, Equipment and other tangible personal
property at one location having a value less than $5,000,000 individually,
except to the extent the aggregate value of such Inventory, Equipment or other
tangible person property exceeds $15,000,000, all of the Equipment and Inventory
included in the Collateral is located only at the locations specified in
Schedule 5.05 (as such schedule may be amended or supplemented from time to
time).

 

22



--------------------------------------------------------------------------------

Section 5.06. Pledged Equity Interests, Investment Related Property. (a) Except
as otherwise permitted in the Credit Agreement or herein, it is the record and
beneficial owner of the Pledged Equity Interests free of all Liens (other than
Permitted Liens), rights or claims of other Persons (other than Permitted Liens)
and, other than as set forth in Schedule 5.06 hereof (as such schedule may be
amended or supplemented from time to time), there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.

(b) Except (x) as set forth in Schedule 5.06 (as such schedule may be amended or
supplemented from time to time) and (y) with respect to the Specified Minority
Investments, no consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary or reasonably desirable in
connection with the creation, perfection or First Priority status of the
security interest of the Collateral Agent in any Pledged Equity Interests
constituting Collateral other than those consents previously obtained.

(c) Except as set forth in Schedule 5.06(c) (as such schedule may be amended or
supplemented from time to time), all of the Pledged LLC Interests and Pledged
Partnership Interests constituting Collateral (other than Specified Minority
Investments) are or represent interests that by their terms provide that they
are securities governed by the uniform commercial code of an applicable
jurisdiction.

Section 5.07. Intellectual Property. (a) Except as set forth in Schedule 5.07 or
otherwise permitted under the Credit Agreement (including without limitation,
with respect to any licenses permitted thereunder), it is the sole and exclusive
owner of the entire right, title and interest in and to all Patents, Trademarks,
and Copyrights listed on Schedule 5.02 (as such schedule may be amended or
supplemented from time to time); and it owns or has the valid right to use and,
where Grantor does so, sublicense others to use, all Intellectual Property used
in or necessary to conduct its business, free and clear of all Liens, claims,
and licenses, except, in each case, (x) for Permitted Liens and the licenses set
forth on Schedule 5.02 (as such schedule may be amended or supplemented from
time to time) or (y) as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) Except as set forth in Schedule 5.07 and other than any Intellectual
Property the disposition or license of which is otherwise permitted under
Section 6.08 of the Credit Agreement, each Patent, Trademark and Copyright
listed on Schedule 5.02 that constitutes Material Intellectual Property is
subsisting and has

 

23



--------------------------------------------------------------------------------

not been adjudged invalid or unenforceable, in whole or in part, nor, in the
case of Patents constituting Material Intellectual Property, is the subject of a
reexamination proceeding, and such Grantor has performed in all material
respects all acts and has paid all renewal, maintenance and other fees and taxes
required to maintain in full force and effect each and every registration and
application of Copyrights, Patents and Trademarks that constitute Material
Intellectual Property.

(c) No action or proceeding is pending, or to such Grantors’ knowledge,
threatened, challenging the validity, enforceability, registration, ownership or
use of any of such Grantor’s Patents, Trademarks, or Copyrights listed on
Schedule 5.02 that constitute Material Intellectual Property that is reasonably
likely to have a Material Adverse Effect.

(d) None of the Trademarks, Patents, Copyrights or Trade Secrets that constitute
Material Intellectual Property has been licensed by any Grantor to any Affiliate
or third party, except as disclosed in Schedule 5.07 (as such schedule may be
amended or supplemented from time to time) or otherwise permitted under the
Credit Agreement , and all exclusive Copyright Licenses (with respect to
Copyrights registered in the United States) that constitute Material
Intellectual Property have been properly recorded in the United States Copyright
Office.

(e) Such Grantor has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with the use of issued Patents and pending Patent applications, and
appropriate notice of copyright in connection with the publication of
Copyrights, except where failure to use such statutory notice of registration,
proper marking practices and appropriate notice of copyright would not have a
Material Adverse Effect.

(f) Such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets that constitute Material Intellectual
Property in accordance with industry standards;

(g) Such Grantor has maintained its standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks of such Grantor and has
taken commercially reasonable actions to insure that all licensees of the
Trademarks owned by such Grantor meet such standards of quality, in each case,
except where failure to maintain or meet such standards is not reasonably likely
have a Material Adverse Effect.

(h) Such Grantor is not infringing, misappropriating, diluting, or otherwise
violating the Intellectual Property rights of any other Person, and there is no
pending or, to the best knowledge of such Grantor, threatened claim or
litigation against such Grantor alleging any such infringement,
misappropriation, dilution or other violation of the Intellectual Property
rights of any other Person,

 

24



--------------------------------------------------------------------------------

in each case except as set forth on Schedule 5.07 hereof (as such schedule may
be amended or supplemented from time to time) or as would not reasonably be
likely to have a Material Adverse Effect.

(i) [Intentionally Omitted]

(j) no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor or
binds such Grantor in a manner that is reasonably likely to materially adversely
affect such Grantor’s rights to own, license or use any Material Intellectual
Property, except, in each case, as disclosed in Schedule 5.07 hereof (as such
schedule may be amended or supplemented from time to time).

Section 5.08. Miscellaneous. No Material Contract prohibits assignment or
requires consent of or notice to any Person in connection with the assignment to
the Collateral Agent hereunder, except such as has been given or made or is
currently sought pursuant to Section 6.08 hereof or was sought in accordance
with Section 6.08 hereof and not given or made, as set forth in Schedule 5.08
(as such schedule may be amended or supplemented from time to time).

ARTICLE 6

COVENANTS AND AGREEMENTS

Each Grantor hereby covenants and agrees that, subject to the compliance periods
set forth in Section 4.05:

Section 6.01. Grantor Information and Status. Without limiting any prohibitions
or restrictions on mergers or other transactions set forth in the Credit
Agreement, and except as it may be permitted to do so under the Credit
Agreement, each Grantor covenants and agrees to comply with the requirements of
Section 5.01(j) of the Credit Agreement within the time periods set forth
therein and take all actions necessary or advisable to maintain the continuous
validity, perfection and the same or better priority of the Collateral Agent’s
security interest in that portion of the Collateral granted or intended to be
granted and agreed to hereby, which in the case of any merger or other change in
corporate structure shall include, without limitation, executing and delivering
to the Collateral Agent a completed Pledge Supplement, substantially in the form
of Exhibit A attached hereto, upon completion of such merger or other change in
corporate structure confirming the grant of the security interest hereunder.

Section 6.02. Collateral Identification; Special Collateral. (a) In the event
that it hereafter acquires any Collateral of a type described

 

25



--------------------------------------------------------------------------------

in Section 5.02(b) hereof with a fair market value in excess of $2,500,000
individually or $7,500,000 in the aggregate, it shall promptly notify the
Collateral Agent thereof in writing and take such actions and execute such
documents and make such filings all at such Grantor’s expense as the Collateral
Agent may reasonably request to the extent that such actions, execution of
documents and/or filings are otherwise required under Article 4 hereof in order
to ensure that the Collateral Agent has a valid, perfected, First Priority Lien
in such Collateral.

(b) In the event that it hereafter acquires or has any Commercial Tort Claim
that an Authorized Officer of such Grantor reasonably believes has a value in
excess of $5,000,000 individually or $15,000,000 in the aggregate it shall
deliver to the Collateral Agent a completed Pledge Supplement, substantially in
the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, identifying such new Commercial Tort Claims; provided that
the Borrower shall not be required to compromise in any way its attorney-client
privilege.

Section 6.03. Ownership of Collateral and Absence of Other Liens. (a) Except for
the security interest created by this Agreement and Permitted Liens, and without
duplication of Section 6.07(e), it shall not create or suffer to exist any Lien
upon or with respect to any of the Collateral, and such Grantor shall use
commercially reasonable efforts to defend the Collateral against all Persons
(other than the holders of Permitted Liens) at any time claiming any interest
therein.

(b) Upon any Authorized Officer of such Grantor obtaining knowledge thereof, it
shall promptly notify the Collateral Agent in writing of any event that may have
a Material Adverse Effect on the value of the Collateral (taken as a whole), the
ability of such Grantor or the Collateral Agent to dispose of all or any
material portion of the Collateral, or the rights and remedies of the Collateral
Agent in relation thereto, including, without limitation, the levy of any legal
process against all or any material portion of the Collateral, in each case,
other than Dispositions permitted under Section 6.08 of the Credit Agreement.

(c) It shall not sell, transfer or assign (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by the Credit Agreement.

Section 6.04. Status of Security Interest. (a) Subject to the limitations set
forth in Article 4 hereof and subsection (b) of this Section 6.04, such Grantor
shall maintain the security interest of the Collateral Agent hereunder in all
Collateral as valid, perfected, First Priority Liens to the extent required
hereunder.

 

26



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, no Grantor shall be
required to take any action to (i) perfect any Collateral that can only be
perfected by Control, in each case except as and to the extent specified in
Article 4 hereof and (ii) grant or perfect any lien or security interest in
Collateral in a Foreign Jurisdiction or under or pursuant to the laws of a
Foreign Jurisdiction.

Section 6.05. Goods & Receivables.

(a) [Intentionally Omitted]

(b) (1) If any Equipment or Inventory is in possession or control of any
warehouseman, bailee or other third party (other than a Consignee under a
Consignment for which such Grantor is the Consignor), such Grantor shall join
with the Collateral Agent in notifying the third party of the Collateral Agent’s
security interest and upon the reasonable request of the Collateral Agent,
obtaining an acknowledgment from the third party that it is holding the
Equipment and Inventory for the benefit of the Collateral Agent and will permit
the Collateral Agent to have access to Equipment or Inventory for purposes of
inspecting such Collateral or, following an Event of Default, to remove same
from such premises if the Collateral Agent so elects; provided that this
requirement shall not apply to (A) Specified Equipment and Inventory,
(B) Equipment, Inventory and other tangible personal property which is with
salesmen, servicemen, customers or such items in transit, under repair or with
assemblers and (C) Equipment or Inventory valued at less than $5,000,000
individually, except to the extent that the aggregate value of such Equipment
and Inventory exceeds $15,000,000 (in which case, the requirement shall apply to
all such Equipment and Inventory in excess of such aggregate threshold); and
(2) with respect to any Goods subject to a Consignment for which such Grantor is
the Consignor, such Grantor shall file appropriate financing statements against
the Consignee and take such other action as may be necessary to ensure that such
Grantor has a first priority perfected security interest in such Goods subject
to any nonmaterial Liens; provided that this requirement shall not apply to
Goods valued at less than $2,500,000 individually, except to the extent that the
aggregate value of such Goods exceeds $7,500,000 (in which case, the requirement
shall apply to all such Goods in excess of such aggregate threshold).

(c) It shall keep the Equipment, Inventory and any Documents evidencing any
material Equipment and Inventory in the locations specified on Schedule 5.05 (as
such schedule may be amended or supplemented from time to time) or as otherwise
provided by Section 5.05 unless it shall have notified the Collateral Agent in
writing prior to thirty (30) days after any change in locations, identifying
such new locations and providing such other information in connection therewith
as the Collateral Agent may reasonably request.

(d) It shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, to the
extent it is commercially reasonable to do so, the originals of all
documentation

 

27



--------------------------------------------------------------------------------

with respect to all Receivables and records of all payments received and all
credits granted on the Receivables, all merchandise returned and all other
material dealings therewith.

(e) Anything to the contrary contained in the foregoing notwithstanding,
following the occurrence of any Event of Default and at the direction of the
Collateral Agent, all Grantors in respect of Receivables constituting Collateral
owed by or due from the government of the United States, or any agency or
instrumentality thereof, or any government of a state or municipality of the
United States or any foreign sovereign shall take all steps necessary, upon the
Collateral Agent’s notice to the Borrower directing the Borrower or the
applicable Grantor to take all such steps, such that (A) all monies due or to
become due on account of any such Receivables shall be subject to a valid,
perfected, First Priority Lien in favor of the Collateral Agent for the benefit
of the Secured Parties and (B) each applicable Governmental Authority is
directed to deposit all monies due or to become due on account of any such
Receivables into a deposit and/or security account subject to a control
agreement in favor of the Collateral Agent, on terms reasonably satisfactory to
the Collateral Agent, irrespective of the individual or aggregate value of such
Receivable.

(f) Other than in the ordinary course of business (i) it shall not amend,
modify, terminate or waive any provision of any Receivable other than such
amendments, modifications, terminations or waivers that would not have a
Material Adverse Effect; provided that this Section 6.04(f)(i) shall not be
applicable with respect to any contracts, agreements, licenses, documents or
instruments entered into between any Grantor and K-V Pharmaceutical Company; and
(ii) following and during the continuation of an Event of Default, such Grantor
shall not, upon receipt of notice from the Collateral Agent directing it not to
do so, (w) grant any extension or renewal of the time of payment of any
Receivable, (x) compromise or settle any dispute, claim or legal proceeding with
respect to any Receivable for less than the total unpaid balance thereof,
(y) release, wholly or partially, any Person liable for the payment thereof, or
(z) allow any credit or discount thereon.

(g) At any time following the occurrence and during the continuation of an Event
of Default, the Collateral Agent shall have the right at any time to notify, or
require such Grantor to notify, any Account Debtor of the Collateral Agent’s
security interest in the Receivables and any Supporting Obligation and, in
addition, the Collateral Agent may: (1) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent; (2) notify, or require such Grantor
to notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Collateral Agent; and (3) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or

 

28



--------------------------------------------------------------------------------

compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. If the Collateral Agent notifies such
Grantor that it has elected to collect the Receivables in accordance with the
preceding sentence, any payments of Receivables received by such Grantor shall
be forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in the Collateral Account maintained under the
sole dominion and control of the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not, except as may be permitted by the Collateral Agent, adjust,
settle or compromise the amount or payment of any Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon.

Section 6.06. Pledged Equity Interests, Investment Related Property. (a) Except
as provided in the next sentence, in the event such Grantor receives any
dividends, interest, distributions, securities or other property on account of
any Pledged Equity Interest or other Investment Related Property constituting
Collateral, upon the merger, consolidation, liquidation or dissolution of any
issuer of such Pledged Equity Interest or Investment Related Property, then
(i) such dividends, interest, distributions, securities or other property shall
be included in the definition of Collateral without further action (unless
otherwise constituting an Excluded Asset) and (ii) such Grantor shall promptly
take all steps, if any, necessary or reasonably advisable to ensure the
validity, perfection, priority and, if applicable, control of the Collateral
Agent over such dividends, interest, distributions, securities or other property
(including, without limitation, delivery thereof to the Collateral Agent) and
pending any such action such Grantor shall be deemed to hold such dividends,
interest, distributions, securities or other property in trust for the benefit
of the Collateral Agent and shall segregate such dividends, interest,
distributions, securities or other property from all other property of such
Grantor; provided that, for the avoidance of doubt, such Grantor shall not be
required to (x) comply with the delivery and control requirements set forth in
Article 4 with respect to any such Investment Related Property that constitutes
Specified Minority Investments and (y) take any action to perfect Collateral
Agent’s liens on any such dividends, interest, distributions, securities or
other property, in each case, constituting Specified Minority Investments other
than as required pursuant to Article 4 hereof. Notwithstanding the foregoing, so
long as no Event of Default shall have occurred and be continuing, the
Collateral Agent authorizes such Grantor to retain all cash dividends,
securities, distributions and other property paid consistent with the past
practice of the issuer and all scheduled payments of interest.

 

29



--------------------------------------------------------------------------------

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein or in the Credit
Agreement, such Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Related Property included in the Collateral or any part thereof for any purpose
not inconsistent with the terms of this Agreement or the Credit Agreement;
provided, such Grantor shall not exercise or refrain from exercising any such
right if the Collateral Agent shall have notified such Grantor that, in the
Collateral Agent’s reasonable judgment, such action would have a Material
Adverse Effect; and provided further, such Grantor shall give the Collateral
Agent at least five (5) Business Days prior written notice of the manner in
which it intends to exercise, or the reasons for refraining from exercising, any
such right in a manner that could have a Material Adverse Effect; it being
understood, however, that neither the voting by such Grantor of any Pledged
Stock for, or such Grantor’s consent to, the election of directors (or similar
governing body) at a regularly scheduled annual or other meeting of stockholders
or with respect to incidental matters at any such meeting, nor such Grantor’s
consent to or approval of any action otherwise permitted under this Agreement
and the Credit Agreement, shall be deemed inconsistent with the terms of this
Agreement or the Credit Agreement within the meaning of this Section 6.06(b)(i)
and no notice of any such voting or consent need be given to the Collateral
Agent.

(ii) Upon the occurrence and during the continuation of an Event of Default:

(A) upon receipt of written notice from Collateral Agent terminating such
Grantor’s voting rights, all rights of such Grantor to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease and all such rights shall
thereupon become vested in the Collateral Agent (to the extent permitted by
applicable law and the applicable agreements and organization documents) who
shall thereupon have the sole right to exercise such voting and other consensual
rights; provided that (x) to the extent the applicable agreements or
organizational documents prohibit the vesting of such voting rights in the
Collateral Agent (including, without limitation, through the use of a proxy or
power-of-attorney), such Grantor shall exercise such voting and other consensual
rights solely in accordance with the instructions

 

30



--------------------------------------------------------------------------------

of the Collateral Agent and (y) such rights shall automatically revert back to
such Grantor upon the waiver or cure of all Events of Default then existing; and

(B) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) such Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) such Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.01.

(c) Except (x) to the extent not prohibited by the Credit Agreement and (y) with
respect to the Specified Minority Investments, without the prior written consent
of the Collateral Agent, it shall not vote to enable or take any other action
to: (i) cause to be amended or terminated any partnership agreement, limited
liability company agreement, certificate of incorporation, by-laws or other
organizational documents in any way that materially changes, in an adverse
manner, the rights of such Grantor with respect to any Investment Related
Property constituting Collateral or adversely affects the validity, perfection
or priority of the Collateral Agent’s security interest, (ii) cause any issuer
of any Pledged Equity Interest to issue any additional stock, partnership
interests, limited liability company interest or other Equity Interests of any
nature or to issue securities convertible into or granting the right of
purchaser or exchange for any such additional stock, partnership interests,
limited liability company interest or other Equity Interests of any nature of
such issuer unless such additional stock, partnership interests, limited
liability company interest or any other Equity Interests owned by such Grantor
(or, in each case, any portion thereof) has been pledged to the Collateral Agent
to the extent required by the terms and conditions of Sections 2.01 and 2.02,
(iii) cause any issuer of any Pledged Equity Interest to dispose of all or a
material portion of their assets, (iv) waive any material default under or
material breach of any terms of organizational document relating to the issuer
of any Pledged Equity Interest or the terms of any Pledged Debt, (v) cause any
issuer of any Pledged Partnership Interests or Pledged LLC Interests that are
not securities (for purposes of the UCC) on the Closing Date to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC or (vi) cause
any Pledged Partnership Interests or Pledged LLC Interests to be certificated
without delivering each such certificate to the Collateral Agent in accordance
with Section 4.01(a), subject to the delivery periods set forth in Section 4.05,
and such Grantor shall fulfill all other requirements under Article 4 applicable
in respect thereof; provided, however, notwithstanding the foregoing, if any
issuer of any Pledged Partnership Interests or Pledged LLC Interests takes any
such action in violation

 

31



--------------------------------------------------------------------------------

of the foregoing in this clause (v), such Grantor shall promptly notify the
Collateral Agent in writing of any such election or action and, in such event,
shall take all steps necessary or advisable to establish the Collateral Agent’s
“control” thereof.

(d) Except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not permit any issuer (that is
a Subsidiary) of any Pledged Equity Interest constituting Collateral to merge or
consolidate unless (i) such issuer creates a security interest that is perfected
by a filed financing statement (that is not effective solely under section 9-508
of the UCC) in collateral in which such new debtor has or acquires rights,
(ii) all the outstanding capital stock or other Equity Interests of the
surviving or resulting corporation, limited liability company, partnership or
other entity is, upon such merger or consolidation, pledged hereunder (subject
to Section 2.02 hereof) and no cash, securities or other property is distributed
in respect of the outstanding Equity Interests of any other constituent Grantor;
provided that if the surviving or resulting Grantors upon any such merger or
consolidation involving an issuer which is a First-Tier Foreign Subsidiary, then
such Grantor shall only be required to pledge Equity Interests in accordance
with Sections 2.01 and 2.02 and (iii) such Grantor promptly complies with the
delivery and control requirements of Article 4 hereof.

Section 6.07. Intellectual Property. (a) Other than to the extent permitted by
the Credit Agreement, it shall not do any act or omit to do any act whereby any
of the Material Intellectual Property may lapse, or become abandoned, canceled,
dedicated to the public, forfeited or unenforceable, or which would adversely
affect in any material respect the validity, grant, or enforceability of the
security interest granted therein.

(b) Other than to the extent permitted in the Credit Agreement, it shall not,
with respect to any Trademarks constituting Material Intellectual Property,
cease the use of any of such Trademarks or fail to maintain the level of the
quality of products sold and services rendered under any of such Trademark at a
level at least substantially consistent with the quality of such products and
services as of the Closing Date, and such Grantor shall take all reasonable
steps to insure that licensees of such Trademarks use such consistent standards
of quality except where the failure to use such Trademarks, to maintain such
level of quality or take such steps would not have a Material Adverse Effect.

(c) It shall promptly notify the Collateral Agent if it knows or has reason to
know that any item of Material Intellectual Property may become (i) abandoned or
dedicated to the public or placed in the public domain, (ii) invalid or
unenforceable, (iii) subject to any adverse determination or development
regarding such Grantor’s ownership, registration or use or the validity or
enforceability of such item of Material Intellectual Property (including the
institution of, or any such determination or development in, any action or

 

32



--------------------------------------------------------------------------------

proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry within the United States or any court) or
(iv) the subject of any reversion or termination rights.

(d) Other than to the extent permitted by the Credit Agreement, it shall take
all commercially reasonable steps, including in any proceeding before the United
States Patent and Trademark Office, the United States Copyright Office, any
state registry within the United States or any court, to pursue any application
and maintain any registration or issuance of each Trademark, Patent, and
Copyright, that, in each case, constitutes Material Intellectual Property owned
by or exclusively licensed to such Grantor, subject to Section 6.08 hereof,
including, but not limited to, those items on Schedule 5.02 (II).

(e) In the event that any Material Intellectual Property owned by or exclusively
licensed to such Grantor is infringed, misappropriated, or diluted by a third
party, such Grantor shall promptly take action in response to such infringement,
misappropriation, or dilution to protect its rights in such Material
Intellectual Property to the extent that such Grantor deems it commercially
reasonable to do so and such infringement, misappropriation or dilution would
reasonably be expected to significantly detract from the value of such Material
Intellectual Property.

(f) It shall take commercially reasonable steps, consistent with industry
standards, to protect the secrecy of all Trade Secrets that constitute Material
Intellectual Property, including, without limitation, entering into
confidentiality agreements with employees and consultants and labeling and
restricting access to secret information and documents.

(g) It shall use commercially reasonable efforts to use proper statutory notice,
consistent with industry standards, in connection with its use of any of the
Material Intellectual Property.

Section 6.08. Miscellaneous. Such Grantor shall, within thirty (30) days after
the Closing Date, with respect to any Material Contract that is a Non-Assignable
Contract (other than any Material Contract that constitutes (i) an Account,
Chattel Paper or Payment Intangible of such Grantor or (ii) a Specified Minority
Investment) in effect on the Closing Date and within thirty (30) days after
entering into any Material Contract (entered into after the Closing Date) that
is a Non-Assignable Contract (other than any Specified Minority Investment),
request in writing the consent of the counterparty or counterparties to such
Non-Assignable Contract pursuant to the terms of such Non-Assignable Contract or
applicable law to the assignment or granting of a security interest in such Non-
Assignable Contract to the Secured Parties and use commercially reasonable
efforts to obtain such consent as soon as practicable thereafter.

 

33



--------------------------------------------------------------------------------

ARTICLE 7

ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS

Section 7.01. Access; Right of Inspection. The Collateral Agent shall at all
times have free reasonable access during normal business hours to all the books,
correspondence and records of each Grantor, and the Collateral Agent and its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, and each Grantor agrees to render to the Collateral Agent,
at such Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. The Collateral Agent and its
representatives shall upon reasonable notice and at such reasonable times during
normal business hours also have the right to enter any premises of each Grantor
and inspect any property of each Grantor where any of the Collateral of such
Grantor granted pursuant to this Agreement is located for the purpose of
inspecting the same, observing its use or otherwise protecting its interests
therein.

Section 7.02. Further Assurances. (a) Each Grantor agrees that from time to
time, at the expense of such Grantor, that it shall, subject to the other
provisions hereof, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing and subject to
Article 4 and Article 6 hereof, in each case, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be necessary or desirable, or as the Collateral Agent may reasonably
request, in order to effect, reflect, perfect and preserve the security
interests granted or purported to be granted hereby;

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in the United
States in which said Intellectual Property is registered or issued or in which
an application for registration or issuance is pending including, without
limitation, the United States Patent and Trademark Office, the United States
Copyright Office and the various Secretaries of State;

 

34



--------------------------------------------------------------------------------

(iii) at any reasonable time, upon reasonable request by the Collateral Agent,
assemble the Collateral and allow inspection of the Collateral by the Collateral
Agent, or persons designated by the Collateral Agent;

(iv) at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any material part of the Collateral; and

(v) furnish the Collateral Agent with such information regarding the Collateral,
including, without limitation, the location thereof, as the Collateral Agent may
reasonably request from time to time.

(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
intellectual property security agreements and amendments to any of the
foregoing, in any jurisdictions and with any filing offices, in each case, in
the United States as the Collateral Agent may determine, in its sole discretion,
are necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein (subject to Article 2, Article 4 and
Article 6 hereof). Such financing statements may describe the Collateral in the
same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the Collateral granted to
the Collateral Agent herein, including, without limitation, describing such
property as “all assets, whether now owned or hereafter acquired, developed or
created” or words of similar effect. Each Grantor shall furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.

Section 7.03. Additional Grantors. From time to time subsequent to the Closing
Date, additional domestic Persons may become parties hereto as additional
Grantors (each, an “Additional Grantor”), by executing a Pledge Supplement. Upon
delivery of any such Pledge Supplement to the Collateral Agent, notice of which
is hereby waived by Grantors, each Additional Grantor shall be a Grantor and
shall be as fully a party hereto as if Additional Grantor were an original
signatory hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of the Collateral Agent not to
cause any Subsidiary of Borrower to become an Additional Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

 

35



--------------------------------------------------------------------------------

ARTICLE 8

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

Section 8.01. Power of Attorney. Each Grantor hereby irrevocably appoints the
Collateral Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise, from
time to time in the Collateral Agent’s discretion to take any action and to
execute any instrument that the Collateral Agent may deem reasonably necessary
or advisable to accomplish the purposes of this Agreement, including, without
limitation, the following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to and to the extent provided in the Credit
Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) subject to any exceptions contained in Article 2 and Article 4 hereof, to
prepare, sign, and file for recordation in any intellectual property registry
within the United States, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of such Grantor as
debtor;

(g) upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or

 

36



--------------------------------------------------------------------------------

cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

(h) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Section 8.02. No Duty On The Part Of Collateral Agent Or Secured Parties. The
powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

Section 8.03. Appointment Pursuant to Credit Agreement. The Collateral Agent has
been appointed as collateral agent pursuant to the Credit Agreement. The rights,
duties, privileges, immunities and indemnities of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement.

ARTICLE 9

REMEDIES

Section 9.01. Generally. (a) If any Event of Default shall have occurred and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity, all the rights and remedies of the
Collateral Agent on default under the UCC (whether or not the UCC applies to the
affected Collateral) to collect, enforce or satisfy any Secured Obligations then
owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

 

37



--------------------------------------------------------------------------------

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and

 

38



--------------------------------------------------------------------------------

such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that it would not be commercially
unreasonable for the Collateral Agent to dispose of the Collateral or any
portion thereof by using Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. Each Grantor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, the Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way limit the rights of the
Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

Section 9.02. Application of Proceeds. Except as expressly provided elsewhere in
this Agreement, all proceeds received by the Collateral Agent in the event that
an Event of Default shall have occurred and not otherwise been waived, and the
maturity of the Obligations shall have been accelerated pursuant to Section 8.01
of the Credit Agreement and in respect of any sale of, any collection from, or
other realization upon all or any part of the Collateral shall be applied in
full or in part by the Collateral Agent against, the Secured Obligations in the
following order of priority: first, to the payment of all costs and expenses of
such sale, collection or other realization, including reasonable compensation to
the Collateral Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by the Collateral Agent in connection
therewith, and all amounts for which the Collateral Agent is entitled to
indemnification hereunder (in its capacity as the Collateral Agent and

 

39



--------------------------------------------------------------------------------

not as a Lender) and all advances made by the Collateral Agent hereunder for the
account of the applicable Grantor, and to the payment of all costs and expenses
paid or incurred by the Collateral Agent in connection with the exercise of any
right or remedy hereunder or under the Credit Agreement, all in accordance with
the terms hereof or thereof; second, to the extent of any excess of such
proceeds, to the payment of all other Secured Obligations for the ratable
benefit of the Secured Parties; and third, to the extent of any excess of such
proceeds, to the payment to or upon the order of such Grantor or to whosoever
may be lawfully entitled to receive the same or as a court of competent
jurisdiction may direct.

Section 9.03. Sales on Credit. If Collateral Agent sells any of the Collateral
upon credit, the Grantor will be credited only with payments actually made by
purchaser and received by the Collateral Agent and applied to indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral,
Collateral Agent may resell the Collateral and Grantor shall be credited with
proceeds of the sale.

Section 9.04. Investment Related Property. Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, the Collateral Agent may be compelled, with respect to
any sale of all or any part of the Investment Related Property included in the
Collateral conducted without prior registration or qualification of such
Investment Related Property included in the Collateral under the Securities Act
and/or such state securities laws, to limit purchasers to those who will agree,
among other things, to acquire the Investment Related Property included in the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Collateral Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Investment Related Property included in
the Collateral for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it. If the Collateral Agent determines to
exercise its right to sell any or all of the Investment Related Property
included in the Collateral, upon written request, each Grantor shall and shall
cause each issuer of any Pledged Stock to be sold hereunder, each

 

40



--------------------------------------------------------------------------------

partnership and each limited liability company from time to time to furnish to
the Collateral Agent all such information as the Collateral Agent may request in
order to determine the number and nature of interest, shares or other
instruments included in the Investment Related Property included in the
Collateral which may be sold by the Collateral Agent in exempt transactions
under the Securities Act and the rules and regulations of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

Section 9.05. Grant of Intellectual Property License. For the purpose of
enabling the Collateral Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article 9 hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of said
Trademarks, to use, assign, license or sublicense any of the Intellectual
Property now owned or hereafter acquired, developed or created by such Grantor,
wherever the same may be located. Such license shall include access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof.

Section 9.06. Intellectual Property. (a) Anything contained herein to the
contrary notwithstanding, in addition to the other rights and remedies provided
herein, upon the occurrence and during the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property rights, in which event such Grantor shall, at
the request of the Collateral Agent, do any and all lawful acts and execute any
and all documents required by the Collateral Agent in aid of such enforcement
and such Grantor shall promptly, upon demand, reimburse and indemnify the
Collateral Agent as provided in Article 12 hereof in connection with the
exercise of its rights under this Section, and, to the extent that the
Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property rights as provided in this Section, each Grantor agrees to use all
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement, misappropriation, dilution or other violation of any
of such Grantor’s rights in the Intellectual Property by others and for that
purpose agrees to diligently maintain any action, suit or proceeding

 

41



--------------------------------------------------------------------------------

against any Person so infringing, misappropriating, diluting or otherwise
violating as shall be necessary to prevent such infringement, misappropriation,
dilution or other violation;

(ii) upon written demand from the Collateral Agent, for the purpose of enabling
the Collateral Agent, to exercise rights and remedies under Article 9 hereof at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor shall grant, assign,
convey or otherwise transfer to the Collateral Agent or such Collateral Agent’s
designee all of such Grantor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property;

(iv) within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with the Trademarks or the Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Agent’s behalf and to be
compensated by the Collateral Agent at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default; and

(v) the Collateral Agent shall have the right to notify, or require each Grantor
to notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification and
at the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done:

(A) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due

 

42



--------------------------------------------------------------------------------

to such Grantor in respect of the Collateral or any portion thereof shall be
received in trust for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over or
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement) to be held as cash Collateral and applied as provided by
Section 9.07 hereof; and

(B) the Grantor shall not adjust, settle or compromise the amount or payment of
any such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.

Section 9.07. Cash Proceeds; Deposit Accounts. (a) If any Event of Default shall
have occurred and be continuing, in addition to the rights of the Collateral
Agent specified in Section 6.05 with respect to payments of Receivables, all
proceeds of any Collateral received by any Grantor consisting of cash, checks
and other near-cash items (collectively, “Cash Proceeds”), shall be deemed to be
held by such Grantor in trust for the Collateral Agent and, upon the written
direction of the Collateral Agent, segregated from other funds of such Grantor,
and shall, forthwith upon receipt by such Grantor, be turned over to the
Collateral Agent in the exact form received by such Grantor (duly indorsed by
such Grantor to the Collateral Agent, if required) and held by the Collateral
Agent in the Collateral Account. Any Cash Proceeds received by the Collateral
Agent (whether from a Grantor or otherwise) during the continuation of any
Event(s) of Default may, in the sole discretion of the Collateral Agent, (i) be
held by the Collateral Agent

 

43



--------------------------------------------------------------------------------

for the ratable benefit of the Secured Parties, as collateral security for the
Secured Obligations (whether matured or unmatured) only for so long as it
reasonably appears there may be additional Secured Obligations that arise and/or
(ii) then or at any time thereafter may be applied by the Collateral Agent
against the Secured Obligations then due and owing.

(b) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may apply the balance from any Deposit Account or instruct the
bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Collateral Agent which shall be
applied by the Collateral Agent in accordance with Section 9.07(a) hereof. For
the avoidance of doubt, the Collateral Agent shall not be entitled or permitted
to provide any instruction to the bank or securities or commodities intermediary
(as applicable) at which any Deposit Account, Security Account or Commodity
Account is maintained with respect to the assets or balance therein unless an
Event of Default shall have occurred and be continuing.

ARTICLE 10

COLLATERAL AGENT

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement. In furtherance of the
foregoing provisions of this Section, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Collateral hereunder, it being understood and agreed by such
Secured Party that all rights and remedies hereunder may be exercised solely by
the Collateral Agent for the benefit of Secured Parties in accordance with the
terms of this Section. The provisions of the Credit Agreement relating to the
Collateral Agent including, without limitation, the provisions relating to
resignation or removal of the Collateral Agent and the powers and duties and
immunities of the Collateral Agent are incorporated herein by this reference and
shall survive any termination of the Credit Agreement.

ARTICLE 11

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured

 

44



--------------------------------------------------------------------------------

Obligations, the cancellation or termination of the Commitments and the
cancellation, expiration, posting of backstop letters of credit or cash
collateralization of all outstanding Letters of Credit satisfactory to the
issuer(s) of such Letters of Credit, be binding upon each Grantor, its
successors and assigns, and inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent and its
successors, transferees and assigns. Without limiting the generality of the
foregoing, but subject to the terms of the Credit Agreement, any Lender may
assign or otherwise transfer any Loans held by it to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise. Upon the payment in full of all
Secured Obligations, the cancellation or termination of the Commitments and the
cancellation, expiration, posting of backstop letters of credit or cash
collateralization of all outstanding Letters of Credit satisfactory to the
issuer(s) of such Letters of Credit, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to the Grantors. Upon any such termination the Collateral Agent
shall, at the Grantors’ expense, execute and deliver to the Grantors or
otherwise authorize the filing of such documents as the Grantors shall
reasonably request, including financing statement amendments to evidence such
termination. Upon any disposition of property permitted by the Credit Agreement,
the Liens granted herein on and with respect to such property shall be deemed to
be automatically released and such property shall automatically revert to the
applicable Grantor with no further action on the part of any Person. The
Collateral Agent shall, at the applicable Grantor’s expense, execute and deliver
or otherwise authorize the filing of such documents as such Grantor shall
reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

ARTICLE 12

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any

 

45



--------------------------------------------------------------------------------

Grantor fails to timely perform any agreement contained herein, the Collateral
Agent may itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by each Grantor under Section 10.2 of the Credit Agreement.

ARTICLE 13

MISCELLANEOUS

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and the Grantors and their
respective successors and assigns to the extent permitted by the Credit
Agreement. No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Credit Documents embody the
entire agreement and understanding between the Grantors and the Collateral Agent
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Credit
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

46



--------------------------------------------------------------------------------

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

[Remainder of page intentionally left blank]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

HOLOGIC, INC., as Grantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Finance and
Administration, Chief Financial Officer and Assistant Treasurer and Assistant
Secretary

 



--------------------------------------------------------------------------------

BIOLUCENT, LLC, as Grantor

By: Hologic, Inc., Its Sole Member and Manager By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Finance and
Administration, Chief Financial Officer and Assistant Treasurer and Assistant
Secretary

CRUISER, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC CORPORATION, as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC DEVELOPMENT COMPANY LLC, as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary



--------------------------------------------------------------------------------

CYTYC INTERIM, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC INTERNATIONAL, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC LIMITED LIABILITY COMPANY, as Grantor

By: Cytyc Corporation, Its Sole Member By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary



--------------------------------------------------------------------------------

CYTYC PRENATAL PRODUCTS CORP., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC SURGICAL PRODUCTS II, LIMITED PARTNERSHIP, as Grantor

By: Cytyc Corporation, Its General Partner By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

CYTYC SURGICAL PRODUCTS III, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary



--------------------------------------------------------------------------------

CYTYC SURGICAL PRODUCTS, LIMITED PARTNERSHIP, as Grantor

By: Cytyc Corporation,

Its General Partner

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

DIRECT RADIOGRAPHY CORP., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

HOLOGIC LIMITED PARTNERSHIP, as Grantor

By: Cytyc Corporation,

Its General Partner

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

INTERLACE MEDICAL, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary



--------------------------------------------------------------------------------

SENTINELLE MEDICAL USA INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

SUROS SURGICAL SYSTEMS, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

SST MERGER CORP., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:  

Executive Vice President, Treasurer and Assistant Secretary

THIRD WAVE AGBIO, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:  

Executive Vice President, Treasurer and Assistant Secretary

THIRD WAVE TECHNOLOGIES, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:  

Executive Vice President, Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

GEN-PROBE INCORPORATED, as Grantor By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE SALES & SERVICE, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE INTERNATIONAL, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE HOLDINGS, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE TRANSPLANT DIAGNOSTICS, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary



--------------------------------------------------------------------------------

GEN-PROBE GTI DIAGNOSTICS HOLDING COMPANY, as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE GTI DIAGNOSTICS, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GEN-PROBE PRODESSE, INC., as Grantor

By:  

/s/ Glenn P. Muir

  Name:   Glenn P. Muir   Title:   Executive Vice President, Treasurer and
Assistant Secretary

GOLDMAN SACHS BANK USA, as Collateral Agent

By:  

/s/    Meredith Mackey        

  Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF ORGANIZATION] [TYPE OF ENTITY] (the “Grantor”) pursuant to
that certain Pledge and Security Agreement, dated as of August [1], 2012 (as it
may be from time to time amended, restated, modified, or supplemented, the
“Security Agreement”), among Hologic, Inc., the other Grantors named therein,
and Goldman Sachs Bank USA, as the Collateral Agent. Capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed thereto in
the Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located. The Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such Supplements to Schedules shall constitute
part of the Schedules to the Security Agreement.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

IN WITNESS WHEREOF, the Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR]

By:

 

 

 

Name:

 

Title:

 

A-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.01

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

GENERAL INFORMATION

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

  

Type of

Organization

  

Jurisdiction of
Organization

  

Chief Executive
Office/Sole Place of
Business (or

Residence if

Grantor is a

Natural Person)

  

Organization I.D.#

           

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each

Grantor currently conducts business:

 

Full Legal Name

       

Trade Name or Fictitious Business Name

     

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Grantor

  

Date of Change

  

Description of Change

     

(D) Agreements pursuant to which any Grantor is bound as debtor within past five
(5) years:

 

Grantor

       

Description of Agreement

     

 

A-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.02

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

 

I. INVESTMENT RELATED PROPERTY

 

  (A) Pledged Stock:

 

Grantor

 

Stock

Issuer

 

Class of

Stock

 

Certificated

(Y/N)

 

Stock

Certificate

No.

 

Par Value

 

No. of

Pledged

Stock

 

Percentage

of

Outstanding
Stock of the

Stock Issuer

             

Pledged LLC Interests:

 

Grantor

 

Limited

Liability

Company

 

Certificated

(Y/N)

  

Certificate No.

(if any)

  

No. of Pledged

Units

  

Percentage of

Outstanding

LLC Interests

of the Limited

Liability

Company

            

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of

Partnership

Interests (e.g.,

general or

limited)

  

Certificated

(Y/N)

  

Certificate No.

(if any)

  

Percentage of
Outstanding
Partnership
Interests of the
Partnership

            

Pledged Trust Interests:

 

Grantor

 

Trust

 

Class of Trust

Interests

  

Certificated

(Y/N)

  

Certificate No.

(if any)

  

Percentage of
Outstanding

Trust Interests

of the Trust

            

Pledged Debt:

 

Grantor

 

Issuer

 

Original

Principal

Amount

  

Outstanding
Principal

Balance

  

Issue Date

  

Maturity Date

            

 

A-3



--------------------------------------------------------------------------------

Securities Account:

 

Grantor

 

Share of Securities

Intermediary

 

Account Number

  

Account Name

      

Deposit Accounts:

 

Grantor

 

Name of

Depositary Bank

 

Account Number

  

Account Name

      

Commodities Accounts:

 

Grantor

 

Name of Commodities

Intermediary

 

Account Number

  

Account Name

      

(B)

 

Grantor

 

Date of Acquisition

 

Description of Acquisition

 

II. INTELLECTUAL PROPERTY

 

  (A) Copyrights

 

Grantor

 

Description of Copyright

 

Registration Number

  

Registration Date

      

 

  (B) Copyright Licenses

 

Grantor

 

Description of

Copyright License

 

Registration Number

(if any) of underlying

Copyright

  

Name of Licensor

      

 

  (C) Patents

 

Grantor

 

Title of Patent

 

Patent Number/

(Application Number)

  

Issue Date/ (Filing Date)

      

 

A-4



--------------------------------------------------------------------------------

  (D) Patent Licenses

 

Grantor

 

Description of

Patent License

 

Patent Number of

underlying Patent

  

Name of Licensor

      

 

  (E) Trademarks

 

Grantor

 

Trademark

 

Registration Number/

(Serial Number)

  

Registration Date/

(Filing Date)

 

  (F) Trademark Licenses

 

Grantor

 

Description of

Trademark License

 

Registration Number of

underlying Trademark

  

Name of Licensor

 

  (G) Trade Secret Licenses

 

III. COMMERCIAL TORT CLAIMS

 

Grantor

      

Commercial Tort Claims

    

 

IV. LETTER-OF-CREDIT RIGHTS

 

Grantor

      

Description of Letters of Credit

    

 

V. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

   

 

VI. MATERIAL CONTRACTS

 

Grantor

      

Description of Material Contract

    

 

A-5



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.04

TO PLEDGE AND SECURITY AGREEMENT

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

             

 

A-6



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.05

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

 

Location of Equipment and Inventory

         

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

This Uncertificated Securities Control Agreement dated as of [            ],
20[    ] among [            ] (the “Pledgor”), Goldman Sachs Bank USA, as
collateral agent for the Secured Parties (in such capacity as collateral agent,
together with its successors and permitted assigns, the “Collateral Agent”) and
[            ], a [            ] [corporation] (the “Issuer”). Capitalized terms
used but not defined herein shall have the meaning assigned in that certain
Pledge and Security Agreement dated as of August [1], 2012, among the Pledgor,
the other Grantors party thereto and the Collateral Agent (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”). All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

Section 1. Registered Ownership of Shares. The Issuer hereby confirms and agrees
that as of the date hereof the Pledgor is the registered owner of [            ]
shares of the Issuer’s [common] stock (the “Pledged Shares”) and the Issuer
shall not change the registered owner of the Pledged Shares without the prior
written consent of the Collateral Agent.

Section 2. Instructions. If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.

Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Collateral Agent:

(a) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person; and

(b) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Collateral Agent
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.

(c) Except for (i) the claims and interest of the Collateral Agent and of the
Pledgor in the Pledged Shares and/or (ii) Permitted Liens, the Issuer does not
know of any claim to, or interest in, the Pledged Shares. If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Pledged Shares, the Issuer will promptly notify the Collateral Agent and the
Pledgor thereof.

(d) This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.

 

B-1



--------------------------------------------------------------------------------

Section 4. Choice of Law. THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK.

Section 5. Conflict with Other Agreements. In the event of any conflict between
this Agreement (or any portion thereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail. No amendment
or modification of this Agreement or waiver of any right hereunder shall be
binding on any party hereto unless it is in writing and is signed by all of the
parties hereto.

Section 6. Voting Rights. Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.

Section 7. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Issuer and by sending
written notice of such assignment to the Pledgor.

Section 8. Indemnification of Issuer. The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, except to the extent that such arises from the Issuer’s negligence, and
from and against any and all liabilities, losses, damages, costs, charges,
counsel fees and other expenses of every nature and character arising by reason
of the same, until the termination of this Agreement.

Section 9. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Pledgor:      [Name of Pledgor]      [c/o Hologic, Inc.]     

35 Crosby Drive

Bedford, MA 01730

    

Attention: Glenn P. Muir, Executive Vice President, Finance and Administration

Facsimile: +1 781 282-0669

 

B-2



--------------------------------------------------------------------------------

     with a copy to:      Brown Rudnick LLP     

One Financial Center, Boston MA 02111

Attention: Philip J. Flink, Esq.

     Facsimile: +1 617 856-8201 Collateral Agent:      Goldman Sachs Bank USA
     [Address of Collateral Agent]     

Attention: [            ]

Telecopier: [            ]

     Issuer: [Name and Address of Issuer]      Attention: [                    ]
     Telecopier: [                     ]

Any party may change its address for notices in the manner set forth above.

Section 10. Termination. The obligations of the Issuer to the Collateral Agent
pursuant to this Control Agreement shall continue in effect until the security
interests of the Collateral Agent in the Pledged Shares have been terminated
pursuant to the terms of the Security Agreement and the Collateral Agent has
notified the Issuer or the Borrower of such termination in writing. The
Collateral Agent agrees to provide notice of such termination in substantially
the form of Exhibit A hereto to the Issuer upon the request of the Pledgor on or
after the termination of the Collateral Agent’s security interest in the Pledged
Shares pursuant to the terms of the Security Agreement. The termination of this
Control Agreement shall not terminate the Pledged Shares or alter the
obligations of the Issuer to the Pledgor pursuant to any other agreement with
respect to the Pledged Shares.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Uncertificated
Securities Control Agreement to be executed as of the date first above written
by their respective officers thereunto duly authorized.

 

[NAME OF PLEDGOR], as Pledgor

By:  

 

  Name:   Title:

GOLDMAN SACHS BANK USA, as Collateral Agent

By:  

 

  Authorized Signatory [NAME OF ISSUER], as Issuer By:  

 

  Name:   Title:

 

B-4



--------------------------------------------------------------------------------

Exhibit A

Goldman Sachs Bank USA

[Address]

[Date]

[Name and Address of Issuer]

Attention: [            ]

 

Re: Termination of Control Agreement

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”) and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement. Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to Pledged Shares (as defined in the Uncertificated Control
Agreement) from the Pledgor. This notice terminates any obligations you may have
to the undersigned with respect to the Pledged Shares, however nothing contained
in this notice shall alter any obligations which you may otherwise owe to the
Pledgor pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.

 

Very truly yours,

GOLDMAN SACHS BANK USA, as Collateral Agent

By:  

 

  Authorized Signatory

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

SECURITIES ACCOUNT CONTROL AGREEMENT

This Securities Account Control Agreement dated as of [            ], 20[    ]
(this “Agreement”) among [            ] (the “Debtor”), Goldman Sachs Bank USA,
as collateral agent for the Secured Parties (in such capacity as collateral
agent, together with its successors and permitted assigns, the “Collateral
Agent”) and [            ], in its capacity as a “securities intermediary” as
defined in Section 8-102 of the UCC (in such capacity, the “Securities
Intermediary”). Capitalized terms used but not defined herein shall have the
meaning assigned thereto in that certain Pledge and Security Agreement dated
August [1], 2012 among the Debtor, the other Grantors party thereto and the
Collateral Agent (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”). All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York.

Section 1. Establishment of Securities Account. The Securities Intermediary
hereby confirms and agrees that:

(a) The Securities Intermediary has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Securities Account”) and the Securities Intermediary
shall not change the name or account number of the Securities Account without
the prior written consent of the Collateral Agent;

(b) All securities or other property underlying any financial assets credited to
the Securities Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to the Securities Account be
registered in the name of the Debtor, payable to the order of the Debtor or
specially indorsed to the Debtor except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank;

(c) All property delivered to the Securities Intermediary pursuant to the
Security Agreement will be promptly credited to the Securities Account; and

(d) The Securities Account is a “securities account” within the meaning of
Section 8-501 of the UCC.

Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any investment
property, financial asset, security, instrument, general intangible or cash)
credited to the Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

 

C-1



--------------------------------------------------------------------------------

Section 3. Control of the Securities Account. If at any time the Securities
Intermediary shall receive any order from the Collateral Agent directing
transfer or redemption of any financial asset relating to the Securities
Account, the Securities Intermediary shall comply with such entitlement order
without further consent by the Debtor or any other person. If the Debtor is
otherwise entitled to issue entitlement orders and such orders conflict with any
entitlement order issued by the Collateral Agent, the Securities Intermediary
shall follow the orders issued by the Collateral Agent.

Section 4. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agent. The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Collateral Agent (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

Section 5. Choice of Law. THIS AGREEMENT AND THE SECURITIES ACCOUNT (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.

Section 6. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto;

(c) The Securities Intermediary hereby confirms and agrees that:

(i) There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;

 

C-2



--------------------------------------------------------------------------------

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and

(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Collateral Agent purporting
to limit or condition the obligation of the Securities Intermediary to comply
with entitlement orders as set forth in Section 3 hereof.

Section 7. Adverse Claims. Except for the claims and interest of the Collateral
Agent and of the Debtor in the Securities Account, the Securities Intermediary
does not know of any claim to, or interest in, the Securities Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto.
If any person asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Securities Account or in any financial asset carried
therein, the Securities Intermediary will promptly notify the Collateral Agent
and the Debtor thereof.

Section 8. Maintenance of Securities Account. In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:

(a) Notice of Sole Control. If at any time the Collateral Agent delivers to the
Securities Intermediary a notice of sole control in substantially the form set
forth in Exhibit A hereto, the Securities Intermediary agrees that after receipt
of such notice, it will take all instruction with respect to the Securities
Account solely from the Collateral Agent.

(b) Voting Rights. Until such time as the Securities Intermediary receives a
Notice of Sole Control pursuant to subsection (a) of this Section 8, the Debtor
shall direct the Securities Intermediary with respect to the voting of any
financial assets credited to the Securities Account.

(c) Permitted Investments. Until such time as the Securities Intermediary
receives a Notice of Sole Control signed by the Collateral Agent, the Debtor
shall direct the Securities Intermediary with respect to the selection of
investments to be made for the Securities Account; provided, however, that the
Securities Intermediary shall not honor any instruction to purchase any
investments other than investments of a type described on Exhibit B hereto.

(d) Statements and Confirmations. The Securities Intermediary will promptly send
copies of all statements, confirmations and other correspondence concerning the
Securities Account and/or any financial assets credited thereto simultaneously
to each of the Debtor and the Collateral Agent at the address for each set forth
in Section 12 of this Agreement.

(e) Tax Reporting. All items of income, gain, expense and loss recognized in the
Securities Account shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Debtor.

 

C-3



--------------------------------------------------------------------------------

Section 9. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:

(a) The Securities Account has been established as set forth in Section 1 above
and such Securities Account will be maintained in the manner set forth herein
until termination of this Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Securities
Intermediary.

Section 10 Indemnification of Securities Intermediary. The Debtor and the
Collateral Agent hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Securities Intermediary
with the terms hereof, except to the extent that such liabilities arise from the
Securities Intermediary’s negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Securities
Intermediary from and against any and all claims, actions and suits of others
arising out of the terms of this Agreement or the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such arises from
the Securities Intermediary’s negligence, and from and against any and all
liabilities, losses, damages, costs, charges, counsel fees and other expenses of
every nature and character arising by reason of the same, until the termination
of this Agreement.

Section 11. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Securities Intermediary
and by sending written notice of such assignment to the Debtor.

Section 12. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Debtor:     

[Name of Debtor] [c/o Hologic, Inc.]

35 Crosby Drive

Bedford, MA 01730

     Attention: Glenn P. Muir, Executive Vice President, Finance and
Administration      Facsimile: +1 781 282-0669      with a copy to:     

Brown Rudnick LLP

One Financial Center, Boston MA 02111

Attention: Philip J. Flink, Esq.

     Facsimile: +1 617 856-8201

 

C-4



--------------------------------------------------------------------------------

Collateral Agent:     

Goldman Sachs Bank USA

[Address of Collateral Agent]

Attention: [                    ]

     Telecopier: [                    ] Securities Intermediary:      [Name and
Address of Securities Intermediary]      Attention: [            ]     
Telecopier: [            ]

Any party may change its address for notices in the manner set forth above.

Section 13. Termination. The obligations of the Securities Intermediary to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Securities Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Securities Intermediary of such termination in writing.
The Collateral Agent agrees to provide notice of termination in substantially
the form of Exhibit C hereto to the Securities Intermediary upon the request of
the Debtor on or after the termination of the Collateral Agent’s security
interest in the Securities Account pursuant to the terms of the Security
Agreement. The termination of this Agreement shall not terminate the Securities
Account or alter the obligations of the Securities Intermediary to the Debtor
pursuant to any other agreement with respect to the Securities Account.

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

C-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

 

[DEBTOR], as Debtor

By:  

 

Name:   Title:  

GOLDMAN SACHS BANK USA, as Collateral Agent

By:  

 

 

Authorized Signature

[NAME OF SECURITIES INTERMEDIARY], as Securities Intermediary

By:  

 

Name:   Title:  

 

C-6



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITIES ACCOUNT CONTROL AGREEMENT

Goldman Sachs Bank USA

[Address]

[Date]

[Name and Address of Securities Intermediary]

Attention: [            ]

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Securities Account Control Agreement dated as of
[            ], 20[    ] among [Name of Debtor] (the “Debtor”), you and the
undersigned (a copy of which is attached), we hereby give you notice of our sole
control over securities account number [            ] (the “Securities Account”)
and all financial assets credited thereto. You are hereby instructed not to
accept any direction, instructions or entitlement orders with respect to the
Securities Account or the financial assets credited thereto from any person
other than the undersigned, unless otherwise ordered by a court of competent
jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

GOLDMAN SACHS BANK USA, as Collateral Agent

By:

 

 

 

Authorized Signatory

cc: [Name of Debtor]

 

C-7



--------------------------------------------------------------------------------

EXHIBIT B

TO SECURITIES ACCOUNT CONTROL AGREEMENT

Permitted Investments

Cash Equivalents and Investment Grade Securities, each as defined in the Credit
and Guaranty Agreement dated as of August [1], 2012 (as it may be refinanced,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) by and among Borrower, Guarantors, the Lenders party thereto from
time to time, Goldman Sachs Bank USA, as Administrative Agent and Collateral
Agent thereunder.

 

C-8



--------------------------------------------------------------------------------

EXHIBIT C

TO SECURITIES ACCOUNT CONTROL AGREEMENT

Goldman Sachs Bank USA

[Address]

[Date]

[Name and Address of Securities Intermediary]

Attention: [                    ]

Re: Termination of Securities Account Control Agreement

You are hereby notified that the Securities Account Control Agreement dated as
of [            ], 20[    ] among you, [Name of Debtor] (the “Debtor”) and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account number(s) [            ] from the Debtor.
This notice terminates any obligations you may have to the undersigned with
respect to such account, however nothing contained in this notice shall alter
any obligations which you may otherwise owe to the Debtor pursuant to any other
agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

GOLDMAN SACHS BANK USA, as Collateral Agent

By:  

 

  Authorized Signatory

 

C-9



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT

This Deposit Account Control Agreement dated as of [            ], 20[    ]
(this “Agreement”) among [                    ] (the “Debtor”), and Goldman
Sachs Bank USA, as collateral agent for the Secured Parties (in such capacity as
collateral agent, together with its successors and permitted assigns, the
“Collateral Agent”) and [            ], in its capacity as a “bank” as defined
in Section 9-102 of the UCC (in such capacity, the “Financial Institution”).
Capitalized terms used but not defined herein shall have the meaning assigned
thereto in that certain Pledge and Security Agreement dated as of August [1],
2012 between the Debtor, the other Grantors party thereto and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”). All references herein to the “UCC” shall mean
the Uniform Commercial Code as in effect in the State of New York.

Section 1. Establishment of Deposit Account. The Financial Institution hereby
confirms and agrees that:

(a) The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account without the prior
written consent of the Collateral Agent and, prior to delivery of a notice of
sole control in substantially the form set forth in Exhibit A hereto, the
Debtor; and

(b) The Deposit Account is a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC.

Section 2. Control of the Deposit Account. If at any time the Financial
Institution shall receive any instructions originated by the Collateral Agent
directing the disposition of funds in the Deposit Account, the Financial
Institution shall comply with such instructions without further consent by the
Debtor or any other person. The Financial Institution hereby acknowledges that
it has received notice of the security interest of the Collateral Agent in the
Deposit Account and hereby acknowledges and consents to such lien. If the Debtor
is otherwise entitled to issue instructions and such instructions conflict with
any instructions issued the Collateral Agent, the Financial Institution shall
follow the instructions issued by the Collateral Agent.

Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral Agent.
Money and other items credited to the Deposit Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Collateral Agent (except that the Financial Institution may set
off (i) all amounts due to the Financial Institution in

 

D-1



--------------------------------------------------------------------------------

respect of customary fees and expenses for the routine maintenance and operation
of the Deposit Account and (ii) the face amount of any checks which have been
credited to such Deposit Account but are subsequently returned unpaid because of
uncollected or insufficient funds).

Section 4. Choice of Law. THIS AGREEMENT AND THE DEPOSIT ACCOUNT (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.

Section 5. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and

(c) The Financial Institution hereby confirms and agrees that:

(i) There are no other agreements entered into between the Financial Institution
and the Debtor with respect to the Deposit Account [other than             ];
and

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating the Deposit Account
and/or any funds credited thereto pursuant to which it has agreed to comply with
instructions originated by such persons as contemplated by Section 9-104 of the
UCC.

Section 6. Adverse Claims. The Financial Institution does not know of any liens,
claims or encumbrances relating to the Deposit Account. If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Collateral
Agent and the Debtor thereof.

Section 7. Maintenance of Deposit Account. In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions as set forth
in Section 2 hereof, the Financial Institution agrees to maintain the Deposit
Account as follows:

(a) Notice of Sole Control. If at any time the Collateral Agent delivers to the
Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Financial Institution agrees that after receipt
of such notice, it will take all instruction with respect to the Deposit Account
solely from the Collateral Agent.

 

D-2



--------------------------------------------------------------------------------

(b) Statements and Confirmations. The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Collateral Agent at
the address for each set forth in Section 11 of this Agreement; and

(c) Tax Reporting. All interest, if any, relating to the Deposit Account, shall
be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.

Section 8. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:

(a) The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Financial
Institution.

Section 9. Indemnification of Financial Institution. The Debtor and the
Collateral Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Financial Institution with
the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Financial Institution
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Financial Institution with
the terms hereof, except to the extent that such arises from the Financial
Institution’s negligence, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.

Section 10. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Financial Institution and
by sending written notice of such assignment to the Debtor.

Section 11. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

D-3



--------------------------------------------------------------------------------

Debtor:    [Name of Debtor]    [c/o Hologic, Inc.]   

35 Crosby Drive

Bedford, MA 01730

Attention: Glenn P. Muir, Executive Vice President, Finance and Administration

   Facsimile: +1 781 282-0669    with a copy to:   

Brown Rudnick LLP

One Financial Center, Boston MA 02111

Attention: Philip J. Flink, Esq.

   Facsimile: +1 617 856-8201 Collateral Agent:    Goldman Sachs Bank USA   
[Address of Collateral Agent]   

Attention: [                    ]

Telecopier: [                    ]

Financial Institution:    [Name and Address of Financial Institution]   
Attention: [    ] Telecopier: [                    ]

Any party may change its address for notices in the manner set forth above.

Section 12. Termination. The obligations of the Financial Institution to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Deposit Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Financial Institution of such termination in writing. The
Collateral Agent agrees to provide notice of termination in substantially the
form of Exhibit B hereto to the Financial Institution upon the request of the
Debtor on or after the termination of the Collateral Agent’s security interest
in the Deposit Account pursuant to the terms of the Security Agreement. The
termination of this Agreement shall not terminate the Deposit Account or alter
the obligations of the Financial Institution to the Debtor pursuant to any other
agreement with respect to the Deposit Account.

Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

D-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.

 

[DEBTOR],
as Debtor

By:

 

 

 

Name:

 

Title:

 

GOLDMAN SACHS BANK USA., as
Collateral Agent

By:  

 

  Authorized Signatory

 

[NAME OF FINANCIAL
INSTITUTION], as Financial
Institution

By:  

 

  Name:   Title:

 

 

D-5



--------------------------------------------------------------------------------

EXHIBIT A

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

Goldman Sachs Bank USA

[Address]

[Date]

[Name and Address of Financial Institution]

Attention: [                    ]

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Deposit Account Control Agreement dated as of
[            ], 20[    ] among [Name of Debtor] (the “Debtor”), you and the
undersigned (a copy of which is attached), we hereby give you notice of our sole
control over deposit account number [            ] (the “Deposit Account”) and
all financial assets credited thereto. You are hereby instructed not to accept
any direction, instructions or entitlement orders with respect to the Deposit
Account or the financial assets credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

GOLDMAN SACHS BANK USA, as

Collateral Agent

By:  

 

  Authorized Signatory

 

cc: [Name of Debtor]

 

D-6



--------------------------------------------------------------------------------

EXHIBIT B

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

Goldman Sachs Bank USA

[Address]

[Date]

[Name and Address of Financial Institution]

Attention: [                    ]

Re: Termination of Deposit Account Control Agreement

You are hereby notified that the Deposit Account Control Agreement dated as of
[            ], 20[    ] among [Name of Debtor] (the “Debtor”), you and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account number(s) [            ] from the Debtor.
This notice terminates any obligations you may have to the undersigned with
respect to such account, however nothing contained in this notice shall alter
any obligations which you may otherwise owe to the Debtor pursuant to any other
agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours, GOLDMAN SACHS BANK USA, as Collateral Agent By:  

 

  Authorized Signatory

 

D-7



--------------------------------------------------------------------------------

EXHIBIT E

TO PLEDGE AND SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This Trademark Security Agreement dated as of [            ], 20[    ] (as it
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Trademark Security Agreement”) is made and
entered into by and among each of the entities identified on the signature pages
hereto as a Grantor (each, a “Grantor” and, collectively, the “Grantors”) and
Goldman Sachs Bank USA, in its capacity as collateral agent for the Secured
Parties (together with any successors and assigns thereto in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to that certain Pledge and Security Agreement
dated as of August [1], 2012 (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Pledge and
Security Agreement”) by and among Hologic, Inc., a Delaware corporation (the
“Borrower”), the Grantors, certain other subsidiaries of the Borrower and the
Collateral Agent, pursuant to which the Grantors are required to execute and
deliver this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the foregoing premises, the Grantors hereby
agree with the Collateral Agent, as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Pledge and Security Agreement and used herein have the meaning given to them in
the Pledge and Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral.

2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and continuing lien
on all of such Grantor’s right, title and interest in, to and under all
trademarks registered in the United States (and/or all applications therefor),
trade names, trade dress, corporate names, company names, business names,
fictitious business names, Internet domain names, service marks, certification
marks, collective marks, logos, other source or business identifiers, designs
and general intangibles of a like nature, whether or not registered, and with
respect to any and all of the foregoing: (i) all registrations and applications
therefor, including, without limitation, the registrations and applications
referred to or required to be referred to on Schedule I hereto, (ii) all
extensions or renewals of any of the foregoing, (iii) all of the goodwill of the
business connected with the use of and symbolized by any of the foregoing,
(iv) the right to sue or otherwise recover for past, present and future
infringement, dilution or other violation of any of the foregoing or for any
injury to the related goodwill, (v) all Proceeds of the foregoing, including,
without limitation, license fees, royalties, income payments, claims, damages
and proceeds of suit now or hereafter

 

E-1



--------------------------------------------------------------------------------

due and/or payable with respect thereto, and (vi) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world (collectively,
“Trademarks”), in each case whether now owned or existing or hereafter acquired,
created or arising and wherever located (collectively, the “Trademark
Collateral”).

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Trademark Collateral include or the security interest
granted under Section 2.1 hereof attach to any “intent-to-use” application for
Trademark registration filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. §1051, prior to the filing under Section 1(c) or Section 1(d) of the
Lanham Act of a “Statement of Use” or an “Amendment to Allege Use” with respect
thereto, solely to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein prior to such filing
would impair the validity or enforceability of any registration that issues from
such intent-to-use Trademark application under applicable federal law.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent for the Secured Parties pursuant to the
Pledge and Security Agreement, and the Grantors hereby acknowledge and affirm
that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral made and granted hereby are more
fully set forth in the Pledge and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein. In
the event that any provision of this Trademark Security Agreement is deemed to
conflict with the Pledge and Security Agreement, the provisions of the Pledge
and Security Agreement shall control.

SECTION 4. Applicable Law. This Trademark Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
without regard to its conflicts of law provisions (other than Section 5-1401 and
Section 5-1402 of the New York General Obligation Laws).

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.

[Remainder of page intentionally left blank]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

[NAME OF GRANTOR],

      as Grantor

By:

 

 

 

Name:

 

Title:

 

E-3



--------------------------------------------------------------------------------

STATE OF                        )                          :   ss COUNTY OF   
                    )  

On this      day of             , before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

 

Notary Public

 

E-4



--------------------------------------------------------------------------------

Accepted and Agreed:

 

GOLDMAN SACHS BANK USA., as Collateral Agent

 

By:  

 

  Authorized Signatory

 

E-5



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

TO PLEDGE AND SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This Copyright Security Agreement dated as of [            ], 20[    ] (as it
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Copyright Security Agreement”) is made and
entered into by and among each of the entities identified on the signature pages
hereto as a Grantor (each, a “Grantor” and, collectively, the “Grantors”) and
Goldman Sachs Bank USA, in its capacity as collateral agent for the Secured
Parties (together with any successors and assigns thereto in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, Grantors are party to that certain Pledge and Security Agreement dated
as of August [1], 2012 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) by and among Hologic, Inc., a Delaware corporation (the “Borrower”),
the Grantors, certain other subsidiaries of the Borrower and the Collateral
Agent, pursuant to which the Grantors are required to execute and deliver this
Copyright Security Agreement;

NOW, THEREFORE, in consideration of the foregoing premises, the Grantors hereby
agree with the Collateral Agent, as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Pledge and Security Agreement and used herein have the meaning given to them in
the Pledge and Security Agreement.

SECTION 2. Each Grantor hereby grants to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in and continuing lien on all of
such Grantor’s right, title and interest in, to and under the following, in each
case whether now owned or existing or hereafter acquired, created or arising and
wherever located (collectively, the “Copyright Collateral”):

(a) all copyrights registered in the United States (and/or all applications
therefor), including but not limited to copyrights in software and all rights in
and to databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered and whether or not the
underlying works of authorship have been published, moral rights, reversionary
interests, termination rights, and, with respect to any and all of the
foregoing: (i) all registrations and applications therefor including, without
limitation, the registrations and applications referred to on or required to be
referred to Schedule I hereto, (ii) all extensions and renewals thereof,
(iii) the right to sue or otherwise recover for past, present and future
infringements thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world (collectively, “Copyrights”); and

 

F-1



--------------------------------------------------------------------------------

(b) any and all agreements, licenses and covenants granting to such Grantor any
exclusive right in or to any Copyrights including those referred to or required
to be referred to on Schedule II hereto.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent for the Secured Parties pursuant to the
Pledge and Security Agreement, and the Grantors hereby acknowledge and affirm
that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyrights made and granted hereby are more fully set
forth in the Pledge and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
that any provision of this Copyright Security Agreement is deemed to conflict
with the Pledge and Security Agreement, the provisions of the Pledge and
Security Agreement shall control.

SECTION 4. Applicable Law. This Copyright Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
without regard to its conflicts of law provisions (other than Section 5-1401 and
Section 5-1402 of the New York General Obligation Laws).

SECTION 5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

[Remainder of page intentionally left blank]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

[NAME OF GRANTOR],
as Grantor

By:  

 

  Name:   Title:

 

F-3



--------------------------------------------------------------------------------

STATE OF                        )                          :   ss COUNTY OF   
                    )  

On this      day of             , before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

 

Notary Public

 

F-4



--------------------------------------------------------------------------------

Accepted and Agreed:

 

GOLDMAN SACHS BANK USA, as

Collateral Agent

By:  

 

  Authorized Signatory

 

F-5



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

F-6



--------------------------------------------------------------------------------

SCHEDULE II

to

COPYRIGHT SECURITY AGREEMENT

EXCLUSIVE COPYRIGHT LICENSES

 

F-7



--------------------------------------------------------------------------------

EXHIBIT G

TO PLEDGE AND SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This Patent Security Agreement dated as of [            ], 20[    ] (as it may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Patent Security Agreement”) is made and entered into by
and among each of the entities identified on the signature pages hereto as a
Grantor (each, a “Grantor” and, collectively, the “Grantors”) and Goldman Sachs
Bank USA, in its capacity as collateral agent for the Secured Parties (together
with any successors and assigns thereto in such capacity, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, Grantors are party to that certain Pledge and Security Agreement dated
as of August [1], 2012 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”) by and among Hologic, Inc., a Delaware corporation (the “Borrower”),
the Grantors, certain other subsidiaries of the Borrower and the Collateral
Agent, pursuant to which the Grantors are required to execute and deliver this
Patent Security Agreement;

NOW, THEREFORE, in consideration of the foregoing premises, the Grantors hereby
agree with the Collateral Agent, as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Pledge and Security Agreement and used herein have the meaning given to them in
the Pledge and Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Grantor hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under all patents registered in the United States
(and/or all applications therefor) and certificates of invention, inventions or
similar industrial property rights, and applications for any of the foregoing,
including, but not limited to: (i) each patent and patent application referred
to or required to be referred to on Schedule I hereto, (ii) all reissues,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all improvements thereto, (iv) the right to sue or
otherwise recover for past, present and future infringements or other violations
thereof, (v) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto, and (vi) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world, in each case whether now owned or existing or hereafter acquired, created
or arising and wherever located (collectively, the “Patent Collateral”).

 

G-1



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent for the Secured Parties pursuant to the Pledge
and Security Agreement, and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Pledge and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
that any provision of this Patent Security Agreement is deemed to conflict with
the Pledge and Security Agreement, the provisions of the Pledge and Security
Agreement shall control.

SECTION 4. Applicable Law. This Patent Security Agreement and the rights and
obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
without regard to its conflicts of law provisions (other than Section 5-1401 and
Section 5-1402 of the New York General Obligation Laws).

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.

[Remainder of page intentionally left blank]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

[NAME OF GRANTOR],
as Grantor

By:  

 

  Name:   Title:

 

G-3



--------------------------------------------------------------------------------

STATE OF                        )                          :   ss COUNTY OF   
                    )  

On this      day of             , before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
                    , who being by me duly sworn did depose and say that he/she
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he/she acknowledged said instrument to be the free act and deed of said
corporation.

 

 

Notary Public

 

G-4



--------------------------------------------------------------------------------

Accepted and Agreed:

 

GOLDMAN SACHS BANK USA, as

Collateral Agent

By:  

 

  Authorized Signatory

 

G-5



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

G-6



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

G-7